 

 

Exhibit 10.4

 

 

 

 

 

COLLABORATION


AND


LICENSE AGREEMENT

 

by and between

 

CYTOMX THERAPEUTICS, inc.

and


ASTELLAS PHARMA INC.

 

 

Dated as of March 23, 2020

 

 

 

 

--------------------------------------------------------------------------------

 

COLLABORATION AND LICENSE AGREEMENT

This Collaboration and License Agreement (“Agreement”) is entered into as of
March 23, 2020 (the “Effective Date”) by and between CytomX Therapeutics, Inc.,
organized and existing under the laws of Delaware with its principal place of
business at 151 Oyster Point Blvd., Suite 400, South San Francisco, California
94080, U.S.A. (“CytomX”) and Astellas Pharma Inc., a corporation organized and
existing under the laws of Japan with its principal place of business at 5-1,
Nihonbashi-Honcho 2-chome, Chuo-ku, Tokyo 103-8411, Japan (“Astellas”).  CytomX
and Astellas are each hereafter referred to individually as a “Party” and
together as the “Parties”.  

WHEREAS, Astellas has research, development, manufacturing and commercialization
expertise for the development and commercialization of pharmaceutical and
biologic products in the field of oncology;

WHEREAS, CytomX has technology and expertise relating to the discovery and
development of bi-specific recombinant antibodies directed to certain targets
using its Probody™ platform technology and drug discovery capabilities;

WHEREAS, CytomX and Astellas desire to collaborate in the performance of
preclinical and clinical development programs for the purposes of discovery and
development of certain bi-specific recombinant antibody products that are
directed against specified targets and suitable for development and
commercialization, subject to the terms and conditions of this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the Parties hereby agree as follows:

Article 1.  DEFINITIONS

All references to particular Exhibits, Articles or Sections mean the Exhibits
to, and Articles and Sections of, this Agreement, unless otherwise specified.
For the purposes of this Agreement and the Exhibits and Appendices hereto, the
following words and phrases have the following meanings:

Section 1.1   “Abandoned Patent Right” has the meaning set forth in Section
8.2.3(a).

Section 1.2   “Additional Target” has the meaning set forth in Section 3.1.1.

Section 1.3   “Affiliate” means, with respect to any Person, any other Person
that controls, is controlled by or is under common control with such Person, for
as long as such control exists. For purposes of this Section, “control” means
the direct or indirect ownership of more than fifty percent (50%) of the voting
or economic interest of a Person, or the power, whether pursuant to contract,
ownership of securities or otherwise, to direct the management and policies of a
Person. For clarity, once a Person ceases to be an Affiliate of a Party, then,
without any further action, such Person shall cease to have any rights,
including license and sublicense rights, under this Agreement by reason of being
an Affiliate of such Party.  

Section 1.4   “Agreement” has the meaning set forth in the Preamble.

Section 1.5   “Alliance Manager” has the meaning set forth in Section 2.1.2.

Section 1.6   “Anti-Bribery and Anti-Corruption Laws” has the meaning set forth
in Section 9.3(c)(i)(A).

 



 

 



 

--------------------------------------------------------------------------------

 

Section 1.7   “Anti-Corruption Policies” has the meaning set forth in Section
9.3(c)(i)(A).

Section 1.8   “Antibody” means a molecule comprising or containing: (a) one or
more immunoglobulin variable domains; (b) fragments, variants, modifications or
derivatives of such immunoglobulin variable domains irrespective of origin or
source; or (c) the nucleic acid consisting of a sequence of nucleotides encoding
(or complementary to a nucleic acid encoding) the foregoing molecules in (a) or
(b).  For the avoidance of doubt, a Bi-Specific Antibody is an Antibody.

Section 1.9   “Astellas” has the meaning set forth in the Preamble.

Section 1.10   “Astellas Expansion Option” has the meaning set forth in Section
3.1.2.

Section 1.11   “Astellas Indemnified Parties” has the meaning set forth in
Section 10.1.1.

Section 1.12   “Astellas IP” means (a) Astellas Know-How and Astellas’s interest
in the Collaboration Know-How and (b) Astellas Patents and Astellas’s interest
in the Collaboration Patents.

Section 1.13   “Astellas Know-How” means [***].

Section 1.14 “Astellas Patent Challenge” means any action, suit, proceeding or
claim by CytomX or its Sublicensees or Affiliates challenging the validity,
patentability, scope, priority, construction, inventorship, enforceability or
Astellas’s or its Affiliate’s or licensor’s ownership of any Astellas Patent or
any Collaboration Patent owned by Astellas, as applicable, in any forum, in each
case, with respect to a Product under this Agreement, but excludes any assertion
by CytomX or its Sublicensees or Affiliates relating to validity, patentability,
scope, priority, construction, non-infringement, inventorship, ownership or
enforceability as a defense in any legal proceeding, administrative proceeding
or arbitration brought by Astellas or its Affiliates or licensors asserting
infringement against CytomX or its Sublicensees or Affiliates with respect to
the relevant Product under this Agreement.

Section 1.15 “Astellas Patents” means [***].

Section 1.16   “Auditing Party” has the meaning set forth in Section 7.9.

Section 1.17   “Available” means, [***].  

Section 1.18   “Background IP” means Background Know-How and Background Patent
Rights.

Section 1.19   “Background Know-How” means [***].

Section 1.20   “Background Patent Rights” means [***].

Section 1.21   “Bayh Dole Act” means the Patent and Trademark Law Amendments Act
of 1980, as amended, codified at 35 U.S.C. §§ 200-212, as amended, as well as
any regulations promulgated pursuant thereto, including in 37 C.F.R. Part 401.

Section 1.22   “Biosimilar Application” means an application or submission filed
with a Regulatory Authority for Marketing Approval of a Biosimilar Product.

Section 1.23   “Biosimilar Competition Percentage” means, with respect to any
Product in a given country in the Territory in a given Calendar Quarter, the
percentage represented by the total number of units of the Biosimilar Product(s)
with respect to such Product sold divided by the sum of: (a) all units of such
Product sold in such country based on the records of Astellas, its Affiliates or
Sublicensees and (b) all units of the Biosimilar Products sold in such country
based on the average of the monthly IQVIA data (or IQVIA-equivalent data if
IQVIA data is not available) for such units.

2



 

 



 

--------------------------------------------------------------------------------

 

Section 1.24   “Biosimilar Product” means, with respect to any Product, on a
country-by-country basis, a biologic product (a)  for which the licensing,
approval, or marketing authorization relies in whole or in part on a prior
approval, licensing or marketing authorization granted such Product; (b) that is
“biosimilar” to such Product, as the term “biosimilar” is defined in 42 U.S.C. §
262(i)(2); and (c) that has been licensed by the FDA or other Regulatory
Authority outside of the United States by reference to such Product, as set
forth at 42 USC 262(k)(4) or other analogous applicable Law outside of the
United States. A Product licensed, marketed, sold, manufactured, or produced by
or on behalf of Astellas or its Affiliates (or any Sublicensees or Distributors
in their capacity as Sublicensee or Distributor for Astellas or any of its
Affiliates) will not constitute a Biosimilar Product.

Section 1.25   “Bi-Specific Antibody” means an Antibody that is Directed Against
both CD3 and at least one Target.

Section 1.26   “BLA” means (a) a Biologics License Application as defined in the
United States Federal Food, Drug, and Cosmetic Act, 21 U.S.C. § 301 et seq., as
amended from time to time, together with any rules, regulations and requirements
promulgated thereunder (including all additions, supplements, extensions, and
modifications thereto), or (b) any corresponding foreign application in the
Territory, including, with respect to the European Union, a Marketing
Authorization Application (“MAA”) filed with the EMA pursuant to the Centralized
Approval Procedure or with the applicable Regulatory Authority of a country in
Europe with respect to the mutual recognition or any other national approval
procedure.

Section 1.27   “BPCIA” means Biologics Price Competition and Innovation Act of
2009, as amended.

Section 1.28   “Business Day” means a day other than Saturday, Sunday or any day
on which commercial banks located in New York, New York, United States or in
Tokyo, Japan are authorized or obligated by Law to close.

Section 1.29   “Calendar Quarter” means each of the three (3) month periods
ending March 31, June 30, September 30 and December 31; provided, however, that:
(a) the first Calendar Quarter of the Term shall extend from the Effective Date
to the day immediately prior to the first to occur of January 1, April 1, July 1
or October 1 after the Effective Date; and (b) the last Calendar Quarter shall
extend from the beginning of the Calendar Quarter in which this Agreement
expires or terminates until the effective date of such expiration or
termination.

Section 1.30   “Calendar Year” means each of the twelve (12) month periods
ending December 31; provided, however, that: (a) the first Calendar Year of the
Term shall extend from the Effective Date to December 31 of the year in which
the Effective Date occurs; and (b) the last Calendar Year shall extend from the
beginning of the Calendar Year in which this Agreement expires or terminates
until the effective date of such expiration or termination.

Section 1.31   “CD3” means the human cluster of differentiation 3 multimeric
protein complex comprised in whole or in part of CD3 epsilon/delta, CD3
epsilon/gamma, and CD3 zeta/zeta dimers.

Section 1.32   “Centralized Approval Procedure” means the procedure through
which a MAA filed with the EMA results in a single marketing authorization valid
throughout the applicable countries of the European Union (as constituted at the
applicable time).

Section 1.33   “Co-Co Product” has the meaning set forth in Section 6.7.2.

3



 

 



 

--------------------------------------------------------------------------------

 

Section 1.34   “Co-Commercialization Activities” means the Commercialization
activities, including co-promotion and medical affairs activities, undertaken by
the Parties pursuant to the Commercialization Agreement.  

Section 1.35   “Co-Commercialization Option” has the meaning set forth in
Section 6.7.2.  

Section 1.36   “Cohort Expansion Trial” means expansion of a dose cohort after
one or more recommended doses have been established in a Dose Escalation Trial,
as set forth in the applicable Development Plan.

Section 1.37   “Collaboration IP” means Collaboration Know-How and Collaboration
Patents.

Section 1.38   “Collaboration Know-How” means any and all Know-How that is
generated, developed, invented or conceived by or on behalf of one or both of
the Parties or their respective Affiliates in the performance of activities
under this Agreement.  Notwithstanding anything to the contrary in the
foregoing, Collaboration Know-How excludes CytomX Platform Know-How.

Section 1.39   “Collaboration Patents” means any Patent Rights Controlled by a
Party or its Affiliate (or by the Parties or their Affiliates jointly) that
Cover an Invention within Collaboration Know-How.  Notwithstanding anything to
the contrary in the foregoing, Collaboration Patents excludes CytomX Platform
Patents.

Section 1.40   “Collaboration Target” means the Initial Target, any Additional
Target or any [***].

Section 1.41   [***] has the meaning set forth in [***].

Section 1.42   “Commercialization Agreement” has the meaning set forth in
Section 6.7.2.

Section 1.43   “Commercialization Budget” means, with respect to a Cost Share
Product, the budget to be established by the JSC in accordance with Section
2.1.3 for activities to be conducted under the Commercialization Plan applicable
to such Cost Share Product, and each such Commercialization Budget will set
forth the detailed costs to be incurred for the [***] of such Commercialization
Budget and will set forth [***] for each of (a) the [***] period immediately
following [***] and (b) the [***] period immediately following the [***]
described in subsection (a) [***].  The Commercialization Budget shall be
included as part of the Commercialization Plan for the applicable Cost Share
Product and approved by the JSC on [***] basis (or as otherwise agreed by the
Parties), in accordance with Section 2.1.3.

Section 1.44   “Commercialization Plan” means, with respect to a (a) Product
that is not a Cost Share Product, a high-level plan setting forth Astellas’s
intended plan and timelines for the Commercialization by or on behalf of
Astellas of such Product, and (b) Cost Share Product, a comprehensive plan and
timelines, and any approved updates or amendments thereto in accordance with
this Agreement, for the Commercialization by or on behalf of each of the Parties
of a Cost Share Product, including expected launch, marketing, promotion, sales
and commercial manufacturing objectives and activities.  The Commercialization
Plan for a Cost Share Product shall also include a reasonably detailed
description of the schedule of work activity and the responsibility therefor
(including subcontractors and Sublicensees), and the corresponding
Commercialization Budget and sales forecasts for such Product in the
Territory.  For the United States, the Commercialization Plan shall address, as
relevant, advertising, education, planning, promotion, sales, including sales
force incentive plans and a call target frequency plan, medical affairs,
including a publications plan, and managed markets, including a pricing and
discounting plan and, if CytomX has exercised its Co-Commercialization Option it
shall outline the

4



 

 



 

--------------------------------------------------------------------------------

 

activities to be conducted by CytomX with respect to the Commercialization of
such Product in the United States.

Section 1.45   “Commercialization Wind-Down Period” has the meaning set forth in
Section 13.4.2.

Section 1.46   “Commercialize” or “Commercialization” has the meaning set forth
on Exhibit C.

Section 1.47   “Commercially Reasonable Efforts” means, with respect to a Party
(directly or through Affiliates or Sublicensees) performing activities under
this Agreement, such reasonable, diligent, and good faith efforts as such Party
would normally use to accomplish a similar objective under similar
circumstances, but no less than the efforts and resources commensurate with
those efforts commonly used in the biopharmaceutical industry by a company of
comparable size in connection with the development, manufacture or
commercialization of biopharmaceutical products of similar risk profile, market
potential, or profit potential at a similar stage of development or
commercialization in its product lifecycle, taking into account [***], including
[***] in each case, based on [***], but, with respect to [***], not taking into
account [***].  Commercially Reasonable Efforts requires, with respect to [***],
that [***].  

Section 1.48   “Conditionally Active Antibody” means [***].

Section 1.49   “Confidential Disclosure Agreements” means, [***].  

Section 1.50   “Confidential Information” has the meaning set forth in Section
12.1.1.

Section 1.51   “Control” or “Controlled” means, with respect to any Know-How,
Patent Right, or other intellectual property right, the possession (whether by
ownership, license, covenant not to sue or otherwise) by a Party or its
Affiliate of the ability to grant to the other Party a license, sublicense,
access or other right as provided herein to or under such Know-How, Patent
Right, or other intellectual property right, without violating the terms of any
agreement or other arrangement of such Party with any Third Party in existence
as of the time such Party or its Affiliates would first be required hereunder to
grant the other Party such license or access.  For clarity, nothing in this
Section 1.51 obligates a Party to obtain rights under the intellectual property
rights of any Third Party in order to be able to grant the other Party a license
or access as provided herein.

Section 1.52   “Cost Share Option” has the meaning set forth in Section 6.6.

Section 1.53   “Cost Share Option Package” has the meaning set forth in Section
6.6.

Section 1.54   “Cost Share Option Period” has the meaning set forth in Section
6.6.

Section 1.55   “Cost Share Product” has the meaning set forth in Section 6.6.

Section 1.56   “Cost Share Product Costs” has the meaning set forth on Exhibit
C.

Section 1.57   “Cover” means with respect to a Patent Right, that the
Exploitation of a given molecule, product, or item would infringe a Valid Claim
of such Patent Right (in the absence of ownership of, or a license under, such
Patent Right).  Cognates of the word “Cover” have correlative meanings.

Section 1.58   “Critical Matter” means [***].  

Section 1.59   “CytomX” has the meaning set forth in the Preamble.

Section 1.60   [***] has the meaning set forth in [***].

Section 1.61   [***] has the meaning set forth in [***].

5



 

 



 

--------------------------------------------------------------------------------

 

Section 1.62   “CytomX Indemnified Parties” has the meaning set forth in Section
10.1.2.

Section 1.63   “CytomX IP” means (a) CytomX Know-How and CytomX’s interest in
Collaboration Know-How and (b) CytomX Patents and CytomX’s interest in the
Collaboration Patents.

Section 1.64   “CytomX Know-How” means [***].

Section 1.65   “CytomX Patent Challenge” means any action, suit, proceeding or
claim by Astellas or its Sublicensees or Affiliates challenging the validity,
patentability, scope, priority, construction, inventorship, enforceability or
CytomX’s or its Affiliate’s or licensor’s ownership of any CytomX Patent or any
Collaboration Patent owned by CytomX, as applicable, in any forum, in each case,
with respect to a Product under this Agreement, but excludes any assertion by
Astellas or its Sublicensees or Affiliates relating to validity, patentability,
scope, priority, construction, non-infringement, inventorship, ownership or
enforceability as a defense in any legal proceeding, administrative proceeding
or arbitration brought by CytomX or its Affiliates or licensors asserting
infringement against Astellas or its Sublicensees or Affiliates with respect to
the relevant Product under this Agreement.

Section 1.66   “CytomX Patents” means [***].

Section 1.67   “CytomX Platform Improvements IP” means [***].

Section 1.68   “CytomX Platform Know-How” means [***].

Section 1.69   “CytomX Platform Patents” means [***].

Section 1.70   “CytomX Platform Technology” means [***].

Section 1.71   “Develop” or “Development” has the meaning set forth on Exhibit
C.

Section 1.72   “Development Budget” means, with respect to a Cost Share Product,
the budget to be established by the JSC in accordance with Section 2.1.3 for
activities to be conducted under the Development Plan applicable to such Cost
Share Product.  Each such Development Budget will set forth the detailed costs
to be incurred for the [***] of such Development Budget and will set forth [***]
for each of (a) the [***] period immediately following such [***] and (b) the
[***] period immediately following the [***] described in subsection (a)
[***].  The Development Budget shall be included as part of the Development Plan
for the applicable Cost Share Product and approved by the JSC on [***] basis (or
as otherwise agreed by the Parties), in accordance with Section 2.1.3.

Section 1.73   “Development Costs” has the meaning set forth on Exhibit C.

Section 1.74   “Development Plan” means, with respect to a Product, Astellas’s
plan and timelines for the Development of such Product, and which shall be with
respect to any (a) Product that is not a Cost Share Product, a high-level plan
as determined in accordance with this Agreement from time to time that outlines
the material activities to be conducted by or under the authority of Astellas
with respect to such Product and expected timelines, including at least those
Development activities to be conducted in order to obtain Marketing Approval for
such Product to the extent such activities are necessary to meet Astellas’s
obligations under Section 6.3, and (b) Cost Share Product, (i) a comprehensive
plan as determined in accordance with this Agreement and any approved updates or
amendments thereto in accordance with this Agreement, for the Development by or
on behalf of Astellas of such Cost Share Product, including expected timelines
and nonclinical, clinical, manufacturing, regulatory, and product risk
assessment activities, (ii) a schedule of Development activities to be conducted
and the identification of the Party responsible therefor (including
subcontractors and Sublicensees), including a non-binding estimate of the number
of FTEs to be allocated to the relevant

6



 

 



 

--------------------------------------------------------------------------------

 

Development activities, (iii) an overview of the clinical trials anticipated to
be conducted to support Marketing Approval of such Cost Share Product and
related timelines, (iv) at an appropriate stage of Development, a publication
strategy, (v) at the appropriate stage, plans related to Manufacturing of such
Cost Share Product, (vi) the regulatory plan for such Cost Share Product, and
(vii) the corresponding Development Budget.  

Section 1.75   “Directed Against” means, as used in connection with a Target
and/or CD3, that the product or agent at issue is designed to interact or bind
with such Target or CD3, as the case may be.

Section 1.76   “Disclosing Party” has the meaning set forth in Section 12.1.1.

Section 1.77   “Distributor” has the meaning set forth in Section 4.7.

Section 1.78   “Dose Escalation Trial” means a Phase 1 Clinical Trial that
establishes the safety, tolerability, and pharmacokinetics/pharmacodynamics of a
Product through a dose-escalation plan that will identify one or more
recommended doses for the applicable Cohort Expansion Trial.

Section 1.79   “Effective Date” has the meaning set forth in the Preamble.

Section 1.80   “EMA” means the European Medicines Agency or any successor entity
thereto.

Section 1.81   “Enforcing Party” has the meaning set forth in Section 8.7.4.

Section 1.82   “EU” or “European Union” means those countries, nations, states
or other territories under the jurisdiction of the EMA, as such jurisdiction may
change from time to time, but in any event including the United Kingdom for
purposes of Section 7.4.

Section 1.83   “Executive Officers” means (a) with respect to CytomX, [***], or
any other person that such officer designates from time to time, and (b) with
respect to Astellas, [***], or any other person that such officer designates
from time to time.

Section 1.84   “Existing Patents” has the meaning set forth in Section 9.2(a).

Section 1.85   “Exploit” means to make, have made, import, export, use, sell,
have sold, or offer for sale, including to Develop, Commercialize, register,
modify, enhance, improve, Manufacture, have Manufactured, hold, or keep (whether
for disposal or otherwise), or otherwise dispose of.  Cognates of the word
“Exploit” shall have correlative meanings.

Section 1.86   “FDA” means the United States Food and Drug Administration or any
successor entity thereto.

Section 1.87   “First Commercial Sale” means, with respect to any Product in any
country, the first sale for end use or consumption of such Product in such
country after Marketing Approval for such Product has been granted in such
country.

Section 1.88   “Force Majeure” has the meaning set forth in Section 14.13.

Section 1.89   “Format” means [***].

Section 1.90   “Gatekeeper” means an independent Third Party mutually agreeable
to the Parties to be engaged by CytomX promptly, but in no case later than
[***], following the Effective Date for the purpose of confirming whether a
Nominated Target is Available, on terms acceptable to both Parties, including
provisions relating to confidentiality.

Section 1.91   “GLP Toxicology Study” means any toxicology study that meets the
requirements set forth in 21 CFR Part 58 pertaining to good laboratory practice
for use or intended for use in an IND

7



 

 



 

--------------------------------------------------------------------------------

 

and is required to be included in the filing of an IND, but excluding toxicology
studies performed in the course of evaluating compounds prior to selection of a
clinical candidate.

Section 1.92   “Governmental Authority” means any governmental authority of any
nature of any multi-national, national, state, county, city or other political
subdivision, including any governmental division, subdivision, department,
agency, court, tribunal, agency, bureau, branch, office, authority or other
instrumentality.

Section 1.93   “IFRS” means the then-current International Financial Reporting
Standards, in each case consistently applied.

Section 1.94   “IND” means, (a) with respect to the United States, an
investigational new drug application as defined in applicable regulations
promulgated by the FDA and filed with the FDA for human clinical testing or (b)
with respect to any other country in the Territory, any equivalent thereof.

Section 1.95   “Indemnitee” has the meaning set forth in Section 10.2.1.

Section 1.96   “Indemnitor” has the meaning set forth in Section 10.2.1.

Section 1.97   “Indication” means the intended use of a product for the
treatment, control, mitigation, prevention or cure of a distinct recognized
human disease or condition, or of a manifestation of a recognized human disease
or condition, or for the relief of symptoms associated with a recognized human
disease or condition, in each case in the intended patient population and line
of treatment, including any that, if approved in the U.S., would be reflected in
the “Indications and Usage” section of labeling pursuant to 21 C.F.R.
§201.57(c)(2), or, to the extent applicable, any comparable labeling section
outside the U.S.  For the avoidance of doubt, the use of a Product against
different tumor types or in connection with different subsets of patients (e.g.,
elderly, pediatric, or genetically defined patient subgroups, etc.) or lines of
treatment (e.g., moving from second-line therapy to first-line therapy) shall be
different Indications.

Section 1.98   “Indirect Taxes” has the meaning set forth in Section 7.11.2.

Section 1.99   “Initial Target” means [***].

Section 1.100   “Initiation” means (a) with respect to a clinical trial, the
first dosing in the first patient in such clinical trial or study or (b) with
respect to a GLP Toxicology Study, the first dosing of an animal subject in such
GLP Toxicology Study.  Cognates of the word “Initiation” have correlative
meanings.

Section 1.101   “Inventions” means all inventions invented by or on behalf of
either Party or its respective Affiliates or both Parties or their respective
Affiliates, whether solely or jointly with any Third Party subcontractor, in the
course of activities performed under this Agreement.

Section 1.102   “JAMS” has the meaning set forth in Section 14.5.2(a).

Section 1.103   “Joint Commercialization Committee” or “JCC” has the meaning set
forth in Section 2.1.3(d).

Section 1.104   “Joint Development Committee” or “JDC” has the meaning set forth
in Section 2.1.3(d).

Section 1.105   “Joint Finance Committee” or “JFC” has the meaning set forth in
Section 2.1.3(d).

8



 

 



 

--------------------------------------------------------------------------------

 

Section 1.106   “Joint Research Committee” or “JRC” has the meaning set forth in
Section 2.1.3(d).

Section 1.107   “Joint Steering Committee” or “JSC” has the meaning set forth in
Section 2.1.1.

Section 1.108   “Know-How” means proprietary techniques, technology, trade
secrets, inventions (whether patentable or not), methods, know-how, data and
results (including pharmacological, toxicological and clinical data and
results), analytical and quality control data and results, regulatory documents,
and other information, compositions of matter, cells, cell lines, assays, animal
models, reagents and other physical, biological, or chemical material.

Section 1.109   “Law” means, individually and collectively, any and all federal,
state, local, and foreign laws, statutes, ordinances, principles of common law,
rules, directives, standards, administrative circulars, judgments, orders,
writs, injunctions, decrees, arbitration awards, agency requirements, licenses,
permits, and regulations of any kind whatsoever of any Governmental Authority
within the applicable jurisdiction.  

Section 1.110   “Licensed Field” means any and all uses.

Section 1.111   “Losses” has the meaning set forth in Section 10.1.1.

Section 1.112   “MAA” has the meaning set forth in Section 1.26.

Section 1.113   “Major Market” means [***].

Section 1.114   “Marketing Approval” means all approvals, licenses,
registrations or authorizations of the Regulatory Authority in a country,
necessary for the customary commercial sale of a Product in such country,
including with respect to pricing and reimbursement.

Section 1.115   “Mask” means [***].

Section 1.116   “Mask/Substrate Activities” has the meaning set forth in Section
4.1.4.

Section 1.117   “Materials” has the meaning set forth in Section 3.5.

Section 1.118   “Milestone Events” has the meaning set forth in Section 7.4.1.

Section 1.119   “Milestone Payments” has the meaning set forth in Section 7.4.1.

Section 1.120   “Net Sales” means, [***].

Section 1.121   “Nominated Target” has the meaning set forth in Section 3.1.3.

Section 1.122   “Non-Auditing Party” has the meaning set forth in Section 7.9.

Section 1.123   “Non-Publishing Party” has the meaning set forth in Section
12.4.3.

Section 1.124   “Option Date” has the meaning set forth in Section 6.6.

Section 1.125   “Party” and “Parties” has the meaning set forth in the Preamble.

Section 1.126   “Patent Rights” means (a) all patents, priority patent filings
and patent applications, and (b) any divisional, continuation (in whole or in
part), or request for continued examination of any of such patents, and patent
applications, and any and all patents or certificates of invention issuing
thereon, and any and all reissues, reviews, reexaminations, extensions,
renewals, substitutions, confirmations, registrations, revalidations, revisions,
and additions of or to any of the foregoing.

9



 

 



 

--------------------------------------------------------------------------------

 

Section 1.127   “Paying Party” has the meaning set forth in Section 7.11.1.

Section 1.128   “Person” means any corporation, limited or general partnership,
limited liability company, joint venture, trust, unincorporated association,
governmental body, authority, bureau or agency, any other entity or body, or an
individual.

Section 1.129   “Pharmacovigilance Agreement” has the meaning set forth in
Section 5.3.

Section 1.130   “Phase 1 Clinical Trial” means a human clinical trial of a
Product, the principal purpose of which is a preliminary determination of
safety, tolerability, pharmacological activity or pharmacokinetics in healthy
individuals or patients, and that satisfies the requirements of 21 C.F.R.
§ 312.21(a) or its non-U.S. equivalents.  

Section 1.131   “Pivotal Trial” means a human clinical trial of a Product with a
defined dose or set of doses of such Product designed to establish the efficacy
and safety of such Product and where the results of such clinical trial (if
successful) are designed to lead directly to submission of a BLA for the
applicable Product.

Section 1.132   “PMDA” means the Pharmaceuticals and Medical Devices Agency of
Japan and any successor agency or authority having substantially the same
function.

Section 1.133   “Preclinical Research” means, with respect to a particular
Collaboration Target, any discovery, preclinical CMC and other research and
development activities relating to any Product Directed Against such
Collaboration Target as set forth in a Preclinical Research Plan (including
post-clinical candidate selection activities), and any advisory or consulting
services provided in connection therewith, including with respect to filing of
an IND for such Product and preparing regulatory documents therefor, and up to
and including the filing of an IND for such Product.

Section 1.134   “Preclinical Research Budget” means, with respect to a
Collaboration Target, the budget to be established by the JSC in accordance with
Section 2.1.3 for activities to be conducted under the Preclinical Research Plan
by CytomX applicable to such Collaboration Target and with respect to the
applicable Products to be Developed thereunder; [***].  The Preclinical Research
Budget shall be included as part of the Preclinical Research Plan for the
applicable Collaboration Target and approved by the JSC prior to the
commencement of activities in respect of a Collaboration Target.  

Section 1.135   “Preclinical Research Costs” means, with respect to a
Collaboration Target, the [***] Costs (as defined on Exhibit C) incurred by
CytomX and its Affiliates during the Term in a manner consistent with the
applicable Preclinical Research Plan and this Agreement that are specifically
identifiable and directly allocable to, the Preclinical Research of such
Collaboration Target and any Products Directed Against such Collaboration
Target, calculated in a manner consistent with CytomX’s other Products and U.S.
Generally Accepted Accounting Principles as the sum of (a) Preclinical Research
FTE Costs and (b) Preclinical Research Out-of-Pocket Expenses. 

Section 1.136   “Preclinical Research FTE Costs” means, with respect to a
Collaboration Target, the product of (a) the actual number of FTEs utilized in
the Preclinical Research of such Collaboration Target in a manner consistent
with the applicable Preclinical Research Plan, as documented by CytomX, and (b)
the R&D FTE Rate.

Section 1.137   “Preclinical Research Out-of-Pocket Expenses” means, with
respect to a Collaboration Target, the reasonable direct expenses paid or
payable to Third Parties directly incurred by CytomX and its Affiliates for, and
that are specifically identifiable and directly allocable to, the Preclinical
Research of such Collaboration Target or any Products Directed Against such
Collaboration Target.

10



 

 



 

--------------------------------------------------------------------------------

 

Section 1.138   “Preclinical Research Plan” means, the comprehensive plan and
timelines, and any approved updates thereto, for the Preclinical Research of
Products Directed Against the applicable Collaboration Target, including a
description of the Preclinical Research activities, expected timelines,
preclinical, manufacturing, regulatory, post-clinical candidate selection
activities, as well as other planned activities, and the Format for such
Products.  The Preclinical Research Plan shall include a reasonably detailed
description of the schedule of work activity and the identification of the Party
responsible therefor (including subcontractors and Sublicensees), and the
applicable Preclinical Research Budget. As the circumstances may require, the
JSC may propose from time to time amendments to the Preclinical Research
Plan.  For the Initial Target, the initial Preclinical Research Plan is as set
forth on Exhibit B. Each Preclinical Research Plan (including the Preclinical
Research Budget) for any Additional Target or [***] shall include at least the
same level of detail as the Initial Preclinical Research Plan and Preclinical
Research Budget to the extent applicable to such Additional Target or [***].

Section 1.139   “Preclinical Research Term” means, on a Collaboration
Target-by-Collaboration Target basis, subject to the early termination of this
Agreement, the period from the Effective Date (or, with respect to Additional
Targets or [***], the date on which such Additional Target or [***] becomes a
Collaboration Target) until completion of the activities set forth in the
Preclinical Research Plan for such Collaboration Target.

Section 1.140   “Probody” means an Antibody linked to at least one Substrate and
at least one Mask.  

Section 1.141   “Product” means a Bi-Specific Antibody that is Directed Against
both a Collaboration Target and CD3 and that has a Format selected in the course
of conducting activities under the Preclinical Research Plan for such
Collaboration Target and that the Parties have selected for Preclinical Research
under this Agreement, in any and all forms, presentations, delivery systems,
dosages, strengths, and formulations.

Section 1.142   “Product Trademarks” has the meaning set forth in Section 8.9.1.

Section 1.143   “Profit” has the meaning set forth on Exhibit C.

Section 1.144   “Proposed Target Information” has the meaning set forth in
Section 3.1.4.

Section 1.145   “Public Official or Entity” means (a) any officer, employee
(including physicians, hospital administrators, or other healthcare
professionals), agent, representative, department, agency, de facto official,
representative, corporate entity, instrumentality or subdivision of any
government, military or international organization, including any ministry or
department of health or any state-owned or affiliated company or hospital, or
(b) any candidate for political office, any political party or any official of a
political party.

Section 1.146   “Publishing Party” has the meaning set forth in Section 12.4.3.

Section 1.147   “Receiving Party” has the meaning set forth in Section 12.1.1.

Section 1.148   “Regulatory Authority” means any Governmental Authority or other
authority responsible for granting Marketing Approvals for Products, including
the FDA, EMA, PMDA, and any corresponding national or regional regulatory
authorities.

Section 1.149   “Regulatory Exclusivity” means, with respect to a Product, any
exclusive marketing rights or data exclusivity rights conferred by the
applicable Regulatory Authority with respect to such Product, other than a
Patent Right.

11



 

 



 

--------------------------------------------------------------------------------

 

Section 1.150   “Regulatory Filing” means any filing with any Governmental
Authority with respect to the research, development, manufacture, distribution,
pricing, reimbursement, marketing or sale of a Product.

Section 1.151   “Reversion Products” has the meaning set forth in Section 13.5.

Section 1.152   [***] means [***].

Section 1.153   “Royalty Term” has the meaning set forth in Section 7.5.2.  

Section 1.154   “Sale Transaction” has the meaning set forth in Section 14.9.

Section 1.155   “Selling Party” has the meaning set forth in Section 1.120.

Section 1.156   “Sublicensee(s)” means a Third Party, other than a Third Party
subcontractor or any Distributor, that has been granted a sublicense or other
rights under the rights granted to a Party pursuant to Section 4.1 in accordance
with Section 4.2, or is deemed to be a Sublicensee under Section 4.7, but shall
exclude any wholesaler of a Product that does not market or promote the Product.

Section 1.157   [***] has the meaning set forth in [***].

Section 1.158   “Substrate” means [***].

Section 1.159   “Target” means (a) an antigen expressed on or in a tumor cell
that is identified by a GenBank accession number or similar information, or by
its amino acid or nucleic acid sequence if an accession number is not available,
(b) any naturally occurring mutant or allelic variant of a molecule disclosed in
clause (a), including transcriptional and posttranscriptional isoforms (e.g.,
alternative splice variants), and post-translational modification variants
(e.g., protein processing, maturation and glycosylation variants); and (c)
truncated forms (including fragments) thereof that have a biological function
substantially identical to that of any molecule disclosed in clause (a).

Section 1.160   “Target Acceptance Date” has the meaning set forth in Section
3.1.3.

Section 1.161   “Target Notice” has the meaning set forth in Section 3.1.3.

Section 1.162   “Term” has the meaning set forth in Section 13.1.

Section 1.163   “Territory” means the entire world.

Section 1.164   “Third Party” means a Person other than (a) Astellas or any of
its Affiliates and (b) CytomX or any of its Affiliates.

Section 1.165   “Third Party Acquirer” has the meaning set forth in Section
14.9.

Section 1.166   “Third Party Claim” has the meaning set forth in Section 10.1.1.

Section 1.167   “Third Party IP” has the meaning set forth in Section 7.5.5.

Section 1.168   “Tools” means any Patent Rights, Know-How, or other intellectual
property rights licensed under the UCSB Agreement as set forth in Exhibit
A-2.  For clarity, “Tools” will not include any Patent Rights co-owned by CytomX
and UCSB and that are set forth in Exhibit A-1.   

Section 1.169   “UCSB Agreement” means the Exclusive License Agreement, dated
August 19, 2010 and bearing UC Agreement No. 2011-03-0081, between The Regents
of the University of California acting through its Santa Barbara campus (“The
Regents”) and CytomX, as amended by that certain Amendment No. 1 to Exclusive
Agreement, dated May 30, 2013, that certain Amendment No. 2 to Exclusive
Agreement, dated November 8, 2013, and that certain Amendment No. 3 to Exclusive
License

12



 

 



 

--------------------------------------------------------------------------------

 

Agreement, dated April 2, 2019, as may be amended from time to time after the
Effective Date to the extent in accordance with this Agreement.

Section 1.170   “United States” or “U.S.” means the United States of America and
its territories and possessions.

Section 1.171   “Valid Claim” means a claim in an issued and unexpired Patent
Right or an application for a Patent Right that has not lapsed or been
abandoned, canceled, disclaimed, revoked, held unenforceable, unpatentable or
invalid by a decision of a court or other governmental agency of competent
jurisdiction, unappealable or unappealed within the time allowed for appeal, and
that has not been admitted to be invalid or unenforceable through
re-examination, re-issue, disclaimer or otherwise, or lost in an interference
proceeding; provided, however, that if a claim of a pending patent application
shall not have issued within [***] years after the earliest filing date from
which such claim takes priority, such claim shall not constitute a Valid Claim
for the purposes of this Agreement unless and until a Patent Right issues with
such claim (from and after which time the same would be deemed a Valid Claim).

Article 2.  Research Collaboration

Section 2.1 Management.

2.1.1Overview. Within [***] days after the Effective Date, the Parties shall
establish a cross-functional, joint steering committee (the “Joint Steering
Committee” or the “JSC”), which shall manage the collaboration between the
Parties.

2.1.2Alliance Managers.  Each of Astellas and CytomX shall appoint one
representative who possesses a general understanding of Development, regulatory,
manufacturing and Commercialization matters to act as its respective alliance
manager(s) for this relationship (an “Alliance Manager”).  Each Party may
replace its respective Alliance Manager at any time upon written notice to the
other in accordance with this Agreement.  Any Alliance Manager may designate a
substitute to temporarily perform the functions of that Alliance Manager.  Each
Alliance Manager shall be charged with creating and maintaining a collaborative
work environment within the JSC.  Consistent with the Preclinical Research Plan,
each Alliance Manager will also be responsible for:

 

(a)

providing a primary single point of communication responsible for seeking
consensus both within the respective Party’s organization and together regarding
key strategy and plan issues;

 

(b)

ensuring awareness of the governance procedures and rules set forth herein and
monitoring compliance therewith; and

 

(c)

identifying and raising disputes to the JSC for discussion in a timely manner.

The Alliance Managers shall have the right to attend all JSC and subcommittee
meetings.  In accordance with Section 2.1.3(c), each Alliance Manager may bring
any matter to the attention of the JSC that such Alliance Manager reasonably
believes requires the attention of the JSC.  Within [***] days after the
Effective Date, each Party shall appoint and notify the other Party in writing
of the identity of such Party’s representative to act as its Alliance Manager
under this Agreement.  

2.1.3Joint Steering Committee.

13



 

 



 

--------------------------------------------------------------------------------

 

(a)Composition.  The JSC shall be comprised of [***] named representatives [***]
(or such other number as the Parties may agree in writing) in addition to each
Party’s Alliance Manager who are members ex-officio.  The JSC will be led by
[***]; provided that, if such chairperson is not reasonably acceptable to CytomX
and CytomX so informs Astellas (not more than [***]), Astellas shall appoint a
replacement chairperson.  Within [***] after the Effective Date, each Party
shall designate by written notice to the other Party its initial representatives
on the JSC (including its Alliance Manager).  Each Party may replace one or more
of its representatives, in its sole discretion, effective upon written notice to
the other Party of such change. Each Party’s representatives on the JSC, and any
replacement for any such representative, shall be bound by the obligations of
confidentiality set forth in Article 12.  

(b)Function and Powers of the JSC. The JSC shall, consistent with the terms and
conditions set forth in this Agreement, and subject to Section 2.1.5:

 

(i)

coordinate the Parties’ activities under this Agreement;

 

(ii)

decide whether to include any particular Available Target for Preclinical
Research under this Agreement;

 

(iii)

select a Product Directed Against a Collaboration Target as a clinical candidate
for further Development;

 

(iv)

define each Collaboration Target in accordance with Section 3.1, and approve (A)
each Preclinical Research Plan and Preclinical Research Budget for each
Collaboration Target and any amendments thereto, (B) each Development Plan,
Development Budget, Commercialization Plan and Commercialization Budget for each
Cost Share Product and any amendments thereto, and (C) updates to each such
Preclinical Research Plan, Preclinical Research Budget, Development Plan,
Development Budget, Commercialization Plan and Commercialization Budget (in each
case other than for the Preclinical Research Plan and Preclinical Research
Budget, only for Cost Share Products) on [***] basis or as otherwise agreed upon
by the Parties, and review progress against the goals in such plans and budgets;

 

(v)

oversee the implementation of each Preclinical Research Plan for each
Collaboration Target and Product and review and serve as a forum for discussion
of the results of the activities being carried out thereunder;

 

(vi)

serve as an information-sharing forum for Preclinical Research, Development
(including regulatory strategy for IND filing) and Commercialization for each
Product;

 

(vii)

with respect to any Product that is not a Cost Share Product, review and comment
on any material strategy changes with respect to any Development Plan or
Commercialization Plan;

 

(viii)

establish subcommittees, as appropriate, as described more fully in Section
2.1.3(d) below;

14



 

 



 

--------------------------------------------------------------------------------

 

 

(ix)

direct and oversee any subcommittee;

 

(x)

discuss estimated sales forecasts for Cost Share Products to the extent Astellas
has generated any such estimated forecasts for internal use;

 

(xi)

resolve disputed matters that may arise at the subcommittees; and

 

(xii)

perform any and all tasks and responsibilities that are expressly attributed to
the JSC under this Agreement.

(c)Meetings.  

 

(i)

The JSC shall meet at least [***] per Calendar Quarter or more or less often as
otherwise agreed by the Parties, with the location of such meetings alternating
between locations designated by Astellas and locations designated by
CytomX.  The chairperson of the JSC shall be responsible for calling meetings on
reasonable prior notice.  Each Party shall use reasonable efforts to make all
proposals for agenda items and to provide all appropriate information with
respect to such proposed items reasonably in advance (at least [***] Business
Days if reasonably practicable) of the applicable meeting.  Each Alliance
Manager may require topics to be included for the agenda for JSC meetings (to
the extent within the scope of the JSC) by forwarding such topics and relevant
information to the JSC chairperson.  The Alliance Managers shall prepare and
circulate for review and approval of the JSC minutes of each meeting.  The JSC
shall agree on the minutes of each meeting as promptly as practicable following
such meeting.

 

(ii)

Representatives of the Parties on the JSC may attend meetings by telephone,
videoconference or in person.  At least [***] JSC meetings per [***] shall be
held in person.  A quorum of the JSC shall exist whenever there is present at a
meeting at least [***] representative appointed by each Party.

 

(iii)

As appropriate (subject to the discretion of the chairperson of the JSC, with
approval not to be unreasonably withheld, conditioned or delayed), and provided
that not less than [***] Business Days’ prior written notice has been given to
the other Party, other employees of the Parties may attend JSC meetings as
observers, as well as Third Parties; provided, however, that a Party shall not
bring a Third Party to a meeting without the other Party’s prior written
consent; and provided further, however,  that each such Third Party (x) shall
not vote or otherwise participate in the decision-making process of the JSC, and
(y) shall be bound by obligations of confidentiality and non-disclosure, and
obligations to assign inventions, consistent with those set forth in Article 8
and Article 12.  

 

(iv)

Each Party may also call for special meetings of the JSC with reasonable prior
written notice to the other Party (it being agreed that at least [***] Business
Days shall constitute reasonable notice) to resolve particular

15



 

 



 

--------------------------------------------------------------------------------

 

 

matters requested by such Party and within the decision-making authority of the
JSC.  Each Party shall be responsible for all of its own expenses incurred in
connection with participating in all meetings.

(d)Subcommittees.  The JSC may establish and disband such subcommittees as
deemed necessary by the JSC, which shall include a joint research committee (the
“Joint Research Committee” or the “JRC”) and, if CytomX exercises the Cost Share
Option pursuant to Section 6.6, a joint development committee (the “Joint
Development Committee” or the “JDC”) and a joint finance committee (the “Joint
Finance Committee” or the “JFC”) with respect to the Cost Share Products only
and, further, if CytomX exercises the Co-Commercialization Option pursuant to
Section 6.7.2, a joint commercialization committee with respect to the Co-Co
Product subject to such Co-Commercialization Option (the “Joint
Commercialization Committee” or the “JCC”). Each such subcommittee shall consist
of [***] representatives designated by each Party, which number shall be
mutually agreed by the Parties. Each Party shall be free to change its
representatives on written notice to the other Party or to send a substitute
representative to any subcommittee meeting. Each Party’s representatives and any
substitute for a representative shall be bound by the obligations of
confidentiality set forth in Article 12.  Except as expressly provided in this
Agreement or subject to the delegation granted by the JSC of any of its
responsibilities, no subcommittee shall have the authority to bind the Parties
hereunder and each subcommittee shall report to the JSC.  Each Party shall be
responsible for all of its own expenses incurred in connection with
participating in all meetings.  Any matters arising within a subcommittee that
are not resolved by members of such subcommittee shall be submitted to the JSC
for resolution as set forth in Section 2.1.3(b)(x).

(e)Specific Responsibilities of the JRC.  Without limiting the generality of
Section 2.1.3(d), the JSC (or, if such authority is granted to the JRC by the
JSC, the JRC) shall:

 

(i)

manage the operationalization of the Preclinical Research Plan, and propose
changes and updates to the Preclinical Research Plan (including the then-current
Preclinical Research Budget); and

 

(ii)

monitor, review and record the progress of the activities under the Preclinical
Research Plan.

(f)Specific Responsibilities of the JDC.  Without limiting the generality of
Section 2.1.3(d), the JSC (or, if such authority is granted to the JDC by the
JSC, the JDC) shall:

 

(i)

with respect to any Cost Share Product, review and finalize, for the JSC’s
approval, any Development Plan (including the then-current Development Budget)
or amendments thereto;

 

(ii)

review and monitor the activities being conducted under each Development Plan
with respect to a Cost Share Product and the progress of such activities; and

 

(iii)

perform such other functions as are set forth in this Agreement as the function
of the JDC or as the Parties or the JSC (with respect to its designated
responsibilities) may otherwise mutually agree in writing.

16



 

 



 

--------------------------------------------------------------------------------

 

(g)Specific Responsibilities of the JCC.  Without limiting the generality of
Section 2.1.3(d), unless otherwise set forth in the Commercialization Agreement,
the JSC (or, if such authority is granted to the JCC by the JSC, the JCC) shall:

 

(i)

review and finalize, for the JSC’s approval, the Commercialization Plan
(including the Commercialization Budget) with respect to each Cost Share
Product, and any amendments thereto;

 

(ii)

discuss pricing of Cost Share Products;

 

(iii)

monitor the competitive landscape for each Cost Share Product in the Territory;

 

(iv)

oversee all activities performed under the Commercialization Agreement; and

 

(v)

perform such other functions as are set forth in this Agreement or the
Commercialization Agreement as the function of the JCC or as the Parties or the
JSC (with respect to its designated responsibilities) may otherwise mutually
agree in writing.

(h)Specific Responsibilities of the JFC.  Without limiting the generality of
Section 2.1.3(d), the JFC shall:

 

(i)

designate policies for the Parties’ reporting and recording of Development Costs
(for Cost Share Products), Cost Share Product Costs and calculation of Profits
and other financial terms set forth in this Agreement;

 

(ii)

review all variances from the applicable budgets; and

 

(iii)

perform such other functions as are set forth in this Agreement as the function
of the JFC or as the Parties or the JSC (with respect to its designated
responsibilities) may otherwise mutually agree in writing.

2.1.4Cooperation.  Each Party shall provide the JSC such information as required
under this Agreement or as otherwise reasonably requested by the other Party and
reasonably available to such Party to enable the other Party to perform its
obligations under this Agreement, in each case relating to the progress against
the goals or performance of activities under each Preclinical Research Plan,
Development Plan and Commercialization Plan, as applicable.

2.1.5Decisions.  The JSC shall [***] with respect to [***] notwithstanding
anything to the contrary herein, [***].  Other than as set forth herein, in
order to make any decision required of it hereunder, the JSC (or any
subcommittee thereof) must have present (in person, by videoconference or
telephonically) [***].  Decisions of the JSC (or any subcommittee thereof) shall
[***].  If a dispute arises that cannot be resolved by a subcommittee of the
JSC, such dispute shall be referred to the JSC for resolution.  If the JSC [***]
or a dispute arises that cannot be resolved within the JSC (whether the matter
originated at the JSC or within a subcommittee), such dispute shall be referred
to [***] for resolution.  [***] will in good faith seek to resolve the matter
within [***], or within such longer time periods as the Parties

17



 

 



 

--------------------------------------------------------------------------------

 

may mutually agree upon.  In the event that [***] with respect to a decision
after [***] (it being understood and agreed that neither Party shall
unreasonably withhold or delay agreement with respect to any such dispute),
[***].  Without limiting the foregoing, in no event (unless separately agreed by
the Parties in writing) shall [***]. For avoidance of doubt, [***].

2.1.6Exceptions.  [***].

2.1.7Authority.  The JSC and any subcommittee shall have only the powers
assigned expressly to it in this Article 2 and elsewhere in this Agreement, and
shall not have any power to amend, modify or waive compliance with this
Agreement.  In furtherance thereof, each Party shall retain the rights, powers
and discretion granted to it under this Agreement and no such rights, powers or
discretion shall be delegated or vested in the JSC or subcommittee unless such
delegation or vesting of rights is expressly provided for in this Agreement or
the Parties expressly so agree in writing. For the avoidance of doubt, JSC and
subcommittee rights to discuss, comment, review or monitor (and other similar
activities) shall not require any Party or designee thereof to act or be bound
in any respect by such discussion, comment, review, or monitoring.

2.1.8Discontinuation of JSC. The JSC shall continue to exist until the first to
occur of (a) the Parties mutually agreeing to disband the JSC or (b) expiration
or termination of this Agreement.    

Section 2.2 Subcontracting.  Each Party may engage its Affiliates, or Third
Party subcontractors (including contract research organizations and contract
manufacturing organizations) to perform its obligations under this Agreement;
provided that JSC approval shall be required for any subcontractor that CytomX
may seek to use from time to time unless such subcontractor is set forth on
Exhibit F (but only for the services specifically indicated for such listed
subcontractor), it being understood and agreed that [***].  Any subcontractor to
be engaged by a Party to perform such Party’s obligations set forth in this
Agreement will meet the qualifications typically required by such Party for the
performance of work similar in scope and complexity to the subcontracted
activity.  The activities of any such subcontractors will be considered
activities of such subcontracting Party under this Agreement.  The
subcontracting Party will be responsible for ensuring compliance by any such
subcontractors with the terms of this Agreement, as if such subcontractors are
such Party hereunder.  Each subcontract shall be in writing and shall contain
obligations, on the part of the applicable subcontractor, consistent with this
Agreement, including Article 8 and Article 12, with respect to confidentiality
and non-use and the assignment of, or the grant of equivalent rights under, all
Patent Rights, know-how, inventions and other intellectual property rights that
such subcontractor may develop or acquire by reason of work performed under this
Agreement.  Each subcontracting Party will conduct, and will cause its
Affiliates and other subcontractors, if any, to conduct, the relevant activities
in accordance with such subcontracting Party’s commitments hereunder.

Section 2.3 Information Sharing.  Each Party shall promptly provide the other
Party with copies of all material non-clinical, analytical, manufacturing, and
clinical data (including, for clarity, data sets) and information generated by
such Party, or on behalf of such Party by any Affiliate or Third Party relating
to any and all Collaboration Targets or Products, to the extent necessary for
the other Party to provide any support expressly requested by such Party under
this Agreement or as otherwise reasonably required for a Party to perform its
obligations or exercise its rights under this Agreement. For clarity,
information regarding adverse events and serious adverse events shall be
provided in accordance with the Pharmacovigilance Agreement.  All non-clinical,
analytical, manufacturing, and clinical data and associated reports disclosed by
one Party to the other under this Agreement shall be deemed Confidential

18



 

 



 

--------------------------------------------------------------------------------

 

Information of the disclosing Party except (a) all data and reports generated
under the Preclinical Research Plan by or on behalf of either Party shall be
deemed Confidential Information of both Parties, and (b) as otherwise set forth
in this Agreement; provided that each Party (or its Affiliates or licensees or
Sublicensees) may use such data and reports solely for the purpose of performing
its obligations or exercising its rights under this Agreement, including
Developing a Product, seeking and obtaining Marketing Approval, or
Commercializing the Product, including pursuant to CytomX’s right to
co-Commercialize pursuant to Section 6.7.2 to the extent consistent with the
Commercialization Plan.  Notwithstanding anything to the contrary in the
foregoing, the CytomX Platform Technology, CytomX Platform Improvements IP,
CytomX Know-How and Tools shall be Confidential Information of CytomX, and
CytomX shall be deemed the disclosing Party thereof for purposes of Article 12.
Notwithstanding anything to the contrary in the foregoing, the Astellas Know-How
shall be Confidential Information of Astellas, and Astellas shall be deemed the
disclosing Party thereof for purposes of Article 12.

Section 2.4 [***].

Article 3.  Preclinical RESEARCH activities

Section 3.1   Selection of Targets.  

3.1.1The Parties have agreed upon the Initial Target.  Astellas, or at
Astellas’s written request, CytomX, shall have the right to nominate up to three
(3), or, if Astellas exercises the Astellas Expansion Options pursuant to
Section 3.1.2, up to five (5), additional Available Targets for inclusion under
this Agreement (such Available Targets selected and Available, “Additional
Targets”); provided that, unless otherwise agreed by the Parties in writing, (i)
the first (1st) such Additional Target shall be nominated no later than [***]
months after the Effective Date, (ii) the second (2nd) such Additional Target
shall be nominated no later than [***] months after the Effective Date, and
(iii) the third (3rd) such Additional Target shall be nominated no later than
[***] months after the Effective Date, subject to Section 3.1.3.  CytomX shall
retain the right to reasonably delay the commencement of activities under the
Preclinical Research Plan for any Additional Target or [***] if such Additional
Target or [***] is selected within [***] months of any other Additional Target
or [***], such that the commencement of such activities for the newly selected
Additional Target or [***] do not begin within such [***] month period if
commencement within such [***]-month period is not reasonable to undertake with
Commercially Reasonable Efforts.

3.1.2Subject to Section 3.1.3, until the [***] anniversary of the Effective
Date, Astellas shall have the right to elect to expand the number of Targets
that may be nominated as Additional Targets from three (3) to up to five (5)
(the “Astellas Expansion Option”), exercisable upon prior written
notice.  Astellas may exercise the Astellas Expansion Option up to two (2)
times, in each case with respect to not more than one (1) Additional Target.

3.1.3The following procedure shall be followed for the selection of an
Additional Target or [***]. CytomX and the Gatekeeper shall maintain an
up-to-date list of Targets that are not Available until the period in which
Additional Targets or [***] may be nominated and approved hereunder expires.  To
nominate an Additional Target or [***], Astellas shall request CytomX confirm
with the Gatekeeper that the Gatekeeper’s list of Targets that are not Available
is current.  CytomX shall have up to [***] Business Days to confirm the
foregoing with the Gatekeeper (and shall inform Astellas promptly upon such
confirmation).  Astellas shall thereafter notify the Gatekeeper in writing on a
confidential basis of its intention to determine whether one or more Targets are
Available, at which point the Gatekeeper shall, as

19



 

 



 

--------------------------------------------------------------------------------

 

promptly as possible but in any case no more than [***] days after receipt of
such nomination, provide written notice (the “Target Notice”) to Astellas as to
whether such proposed Additional Target(s) or [***] (each, a “Nominated Target”)
is Available, but the identity of such Nominated Target shall not be disclosed
to CytomX until such time such Nominated Target is deemed to be Available. If
such Nominated Target is Available, it shall automatically become an Additional
Target or [***], as applicable, on the date of Astellas’s receipt of such notice
from the Gatekeeper (the “Target Acceptance Date”), and the Parties will have
all rights and obligations hereunder in connection with such Additional Target
or [***] as of the Target Acceptance Date. If any such Nominated Target is
determined by the Gatekeeper not to be Available, then Astellas shall have the
option to continue to nominate (or request CytomX nominate) another Nominated
Target until the expiration/termination or exhaustion of Astellas’s right to
nominate Nominated Targets hereunder, it being understood that the process of
nomination of Nominated Targets (and any deadlines related thereto) will extend
[***] days each time Astellas is informed that a Nominated Target is not
Available, provided that Astellas has nominated such Target in good faith. If
the notice from the Gatekeeper indicates that the Nominated Target is not
Available, Astellas may disclose such Nominated Target to CytomX and request
that CytomX inform Astellas when such Nominated Target subsequently becomes
Available, and CytomX shall inform Astellas within a reasonable time after such
Nominated Target subsequently becomes Available; Astellas shall then have the
right to nominate such Nominated Target so long as the period in which
Additional Targets or [***] may be nominated hereunder has not expired and
Astellas has not otherwise exhausted the number of Targets permitted to be
selected under Sections 3.1.1, 3.1.2 (as applicable), and [***]. CytomX will not
intentionally frustrate the ability of Astellas to identify and select
Additional Targets and [***] that are Available by making any potential
Additional Target or [***] not Available out of the ordinary course of
business.  

3.1.4At Astellas’s discretion, for no more than [***], prior to nomination of a
Target, Astellas may disclose such Target to CytomX and request in writing that
CytomX provide in writing existing material technical, scientific, business and
other information, that is Controlled by CytomX or its Affiliates, and not
subject to any obligations of confidentiality to any Third Party to the extent
such information relates to [***] (the “Proposed Target Information”).    If
Astellas makes such a request, and provided that such Target is Available,
CytomX shall as promptly as reasonably practicable make such Proposed Target
Information available to Astellas. Upon Astellas’s request, CytomX shall also
consider in good faith providing additional existing information that is
Controlled by CytomX or its Affiliates to the extent such information is related
to the proposed Target and would be useful to Astellas in its evaluation of
whether to nominate such Target. Notwithstanding the foregoing, CytomX shall
have no obligation to generate new data or conduct new analyses in connection
with providing such existing information or otherwise in response to any such
request by Astellas.  Any information provided under this Section 3.1.4 will be
Confidential Information of CytomX, and Astellas shall limit disclosure of any
information provided under this Section 3.1.4 to only its internal employees and
outside advisors under obligations of confidentiality who need to know such
information for purposes of determining whether to include such Target as an
Additional Target or [***]; provided that in the event such Target becomes an
Additional Target or [***] pursuant to this Agreement, then such Proposed Target
Information for such Additional Target or [***] shall be used in accordance with
the terms and conditions of this Agreement, including the confidentiality
obligations set forth in Article 12.  In the event that Astellas requests such
Proposed Target Information pursuant to this Section 3.1.4, Astellas shall have
no obligation to nominate the Target as an Additional Target or [***] pursuant
to Section 3.1.1, Section 3.1.2 or [***].  Notwithstanding anything herein to
the contrary, in no way shall Astellas’s request for Proposed Target Information
be deemed to be a nomination or reservation of the Target as an Additional
Target or [***]

20



 

 



 

--------------------------------------------------------------------------------

 

until such Target is formally nominated in accordance with the terms and
conditions set forth in Section 3.1.3.

3.1.5If Astellas is considering whether to request that CytomX nominate a Target
as set forth in Section 3.1.1, CytomX may in its discretion, upon Astellas’s
written request, provide existing material information that is Controlled by
CytomX or its Affiliates related to the proposed Target, provided that such
Target is Available, (but without identifying such Target or providing such
information that would likely lead to the identification of such Target) as
would be useful to Astellas in its evaluation of whether CytomX should nominate
such undisclosed Target. Notwithstanding the foregoing, CytomX shall have no
obligation to generate new data or conduct new analyses in connection with
providing such existing information or otherwise in response to any such request
by Astellas.  Any such information will be Confidential Information of CytomX,
and Astellas shall limit disclosure of any information provided under this
Section 3.1.4 to only its internal employees and outside advisors under
obligations of confidentiality who need to know such information for purposes of
determining whether to include such Target as an Additional Target or [***];
provided that in the event such undisclosed Target becomes an Additional Target
or [***] pursuant to this Agreement, then such information shall be used in
accordance with the terms and conditions of this Agreement, including the
confidentiality obligations set forth in Article 12.  In the event that Astellas
requests such information pursuant to this Section 3.1.5, Astellas shall have no
obligation to request that CytomX nominate the undisclosed Target as an
Additional Target or [***] pursuant to Section 3.1.1, Section 3.1.2 or
[***].  Notwithstanding anything herein to the contrary, in no way shall
Astellas’s request for information pursuant to this Section 3.1.5 be deemed to
be a nomination or reservation of the Target as an Additional Target or [***]
until such Target is formally nominated in accordance with the terms and
conditions set forth in Section 3.1.3. After Astellas’s review and discussion
with CytomX as contemplated by this Section 3.1.5, Astellas will advise CytomX
in writing whether CytomX should nominate such undisclosed Target as an
Additional Target or [***].

3.1.6[***].

Section 3.2 Preclinical Research Plans.  The Parties (working through the JSC)
shall within [***] days after the Gatekeeper confirms that the relevant
Additional Target(s) or [***] is Available finalize a Preclinical Research Plan
for such Additional Target(s) or [***] in accordance with Section 2.1.3(b).  The
goal of the Preclinical Research Plan is to identify [***] potential Product per
each Collaboration Target and to conduct Preclinical Research to obtain the data
required for filing of an IND with respect to such Product; [***].  Unless
otherwise agreed by the Parties, within [***] days of such approval of such
Collaboration Target, CytomX shall provide to the JSC (or, if applicable and so
designated by the JSC, the JRC) a draft Preclinical Research Plan and
Preclinical Research Budget, and, once finalized by the JRC (if applicable), the
JRC shall submit such revised Preclinical Research Plan and Preclinical Research
Budget to the JSC for final approval.  The JSC (or, if applicable and so
designated by the JSC, the JRC) shall review each Preclinical Research Plan
(including, for clarity, the corresponding Preclinical Research Budget) on a
regular basis, and in no event less frequently than [***].  In preparing and
approving the Preclinical Research Plan, the Parties and the JSC shall take into
account (a) any experience gained from the initial or any subsequent Preclinical
Research Plan (with successful past Preclinical Research Plans being repurposed
to the extent reasonable to do so in light of the then-existing circumstances),
and (b) any CytomX resource constraints or timeline constraints (subject to the
use of Commercially Reasonable Efforts to resolve such constraints as promptly
as practicable) that may result from multiple Additional Targets or [***] being
added as Collaboration Targets within a [***]-month period of one another (it

21



 

 



 

--------------------------------------------------------------------------------

 

being understood and agreed that CytomX’s constraints shall be measured in light
of CytomX’s using Commercially Reasonable Efforts to complete such Preclinical
Research Plan).

Section 3.3 Preclinical Research of Products.  In accordance with the terms of
the Preclinical Research Plan and in any case not later than [***] days of the
approval hereunder of a Preclinical Research Plan with respect to an Additional
Target or [***], or, with respect to the Initial Target within [***] days of the
Effective Date, CytomX shall commence the Preclinical Research activities under
such Preclinical Research Plan.  During the applicable Preclinical Research
Term, CytomX shall use its Commercially Reasonable Efforts to conduct the
Preclinical Research activities for the Products in accordance with the
Preclinical Research Plan.

Section 3.4 Preclinical Research Costs.  

3.4.1Astellas shall be responsible for all of the Preclinical Research Costs
incurred by either Party and its Affiliates in connection with Preclinical
Research under this Agreement that are set forth in the approved Preclinical
Research Budget. CytomX shall use Commercially Reasonable Efforts to minimize
the Preclinical Research Costs incurred by it to the extent practicable under
the Preclinical Research Plan.  CytomX shall have the right to invoice Astellas
for its Preclinical Research Costs [***] and Astellas shall pay such amounts
within [***] days after receipt of such invoice. CytomX shall cooperate with any
reasonable request of Astellas to confirm the information in any such invoice(s)
in accordance with Section 7.9.

3.4.2During the Preclinical Research Term for a Target, CytomX shall provide (a)
Astellas with reports [***] of the status of CytomX’s and its Affiliates’,
subcontractors’ and Sublicensees’ activities relating to the Preclinical
Research with respect to the such Target during the preceding [***] period and
(b) the JSC with updates once per Calendar Quarter of the status of CytomX’s and
its Affiliates’, subcontractors’ and Sublicensees’ activities under this
Agreement with respect to Preclinical Research.

Section 3.5 Material Transfer.  To facilitate the Preclinical Research or any
regulatory, Development or Commercialization activities hereunder, either Party
may (and at Astellas’s reasonable request and cost following identification of
an applicable clinical development candidate, CytomX shall, with respect to any
materials produced or held on behalf of CytomX pursuant to the Preclinical
Research Plan and set forth on Appendix C of Exhibit B, any of its Affiliates or
their respective subcontractors necessary to allow Astellas to exercise its
rights hereunder) provide to the other Party certain materials (including
biological materials or chemical compounds, or cell lines to produce Products),
owned by or licensed to such Party for use by the other Party in furtherance of
the other Party’s Preclinical Research obligations or any regulatory,
Development or Commercialization activities under this Agreement (such materials
provided hereunder are referred to, collectively, as “Materials”).  The
Materials shall in any case include, at Astellas’s request, the items set forth
on Appendix C of Exhibit B.  Except as otherwise expressly provided under this
Agreement, all such Materials delivered to the other Party shall remain the sole
property of the supplying Party, and the receiving Party shall ensure that such
Materials shall be used only in furtherance of the exercise of rights or
performance of obligations under this Agreement and in accordance with this
Agreement, shall be used solely under the control of the other Party and shall
not be used or delivered to or for the benefit of any Third Party, except for
permitted subcontractors as set forth in Section 2.2, without the prior written
consent of the supplying Party, and shall not be used in research or testing
involving human subjects, in each case unless otherwise specifically
contemplated hereunder), and will be used in compliance with all applicable
Laws.  The provision of Materials to the receiving Party hereunder does not
grant such Party any rights other than those specifically granted in this
Agreement.  

22



 

 



 

--------------------------------------------------------------------------------

 

Delivery of the Materials shall be FCA (the supplying Party’s facilities)
Incoterms 2010.  The receiving Party shall: (a) receive the Materials; (b)
notify the supplying Party when the Materials have been received; and (c)
forward to the supplying Party any applicable chain of custody forms,
in-transport temperature record(s) and receipt verification documentation and
such other documentation reasonably requested by the supplying Party.  The
receiving Party shall be responsible for import clearance (including preparing
any necessary documentation with respect thereto) and making entry of
shipment.  The supplying Party shall provide the relevant shipping
documentation, pro forma invoice and airway bill, together with such other
documentation necessary for the use, handling, transfer, and/or storage of the
Materials. The Materials supplied under this Section 3.5 are supplied “as is”
and must be used with prudence and appropriate caution in any experimental work,
since not all of their characteristics may be known.  Except as expressly set
forth herein, THE MATERIALS ARE PROVIDED WITHOUT ANY REPRESENTATION OR WARRANTY,
EXPRESS OR IMPLIED, INCLUDING ANY IMPLIED WARRANTY OF MERCHANTABILITY OR OF
FITNESS FOR ANY PARTICULAR PURPOSE OR ANY WARRANTY THAT THE USE OF THE MATERIALS
WILL NOT INFRINGE OR VIOLATE ANY PATENT OR OTHER PROPRIETARY RIGHTS OF ANY THIRD
PARTY, EXCEPT AS SET FORTH IN ARTICLE 9. For record-keeping purposes, the
Parties shall compile a list (that shall include the type of material, quantity,
shipping date and any other relevant details) on a [***]-by-[***] basis setting
forth the Materials provided to/from each Party, which document shall be signed
by an authorized representative of each Party.

Article 4.  LICENSE GRANT

Section 4.1 License Grants.

4.1.1Preclinical Research License.  

(a)On a Collaboration Target-by-Collaboration Target basis, during the
applicable Preclinical Research Term, Astellas hereby grants to CytomX a
non-exclusive, worldwide, royalty-free right under Astellas IP solely as
necessary for CytomX to conduct Preclinical Research as set forth in the
applicable Preclinical Research Plan under this Agreement.

(b)On a Product-by-Product basis, during the applicable Preclinical Research
Term, CytomX hereby grants to Astellas a non-exclusive, worldwide, royalty-free
right under CytomX IP solely as necessary for Astellas to conduct Preclinical
Research as set forth in the applicable Preclinical Research Plan under this
Agreement.

4.1.2License Grant to Astellas.  Subject to the terms and conditions of this
Agreement, CytomX hereby grants to Astellas an exclusive (even as to CytomX and
its Affiliates, except as expressly set forth in this Agreement and subject to
CytomX and its Affiliates retaining the non-exclusive rights reasonably
necessary or useful to perform CytomX’s obligations under this Agreement and any
Preclinical Research Plan, Development Plan or Commercialization Plan),
royalty-bearing, sublicenseable (but only in accordance with Section 4.2),
license under the CytomX IP to Exploit Products in the Licensed Field in the
Territory during the Term.  Notwithstanding the foregoing, the CytomX Know-How
and Collaboration Know-How shall be sublicenseable only in connection with the
rights of Astellas with respect to Products and not with respect to any other
products or services.

4.1.3License Grant to CytomX.  Subject to the terms and conditions of this
Agreement, Astellas hereby grants to CytomX a non-exclusive, royalty-free,
sublicenseable (but only in accordance

23



 

 



 

--------------------------------------------------------------------------------

 

with Section 4.2) license under the Astellas IP and Astellas’s interest in the
Collaboration IP, in each case, solely (a) to carry out CytomX’s
responsibilities under the Preclinical Research Plan under this Agreement with
respect to each Collaboration Target and each Product and (b) to Exploit Co-Co
Products in the Licensed Field in the United States during the Term in
accordance with the applicable Commercialization Plan.  Notwithstanding the
foregoing, the Astellas Know-How and Collaboration Know-How shall be
sublicenseable only in connection with the rights of CytomX with respect to the
applicable Product or Co-Co Product and not with respect to any other products
or services.

4.1.4 Limitation.  Notwithstanding anything to the contrary in this Agreement,
in no event shall Astellas conduct any Preclinical Research except as expressly
allocated to Astellas under a Preclinical Research Plan.  Without limiting the
foregoing, Astellas shall not make any Mask or Substrate, including conducting
any activities that involve attaching a Mask or Substrate to an Antibody or
other Bi-Specific Antibody that is Directed Against a Collaboration Target,
analyzing or optimizing Masks or Substrates, or modifying any Mask or Substrate,
all of the foregoing as enabled by the use of CytomX Platform Technology (such
activities, the “Mask/Substrate Activities”).

Section 4.2 Sublicenses.  Each Party shall have the right to grant one or more
sublicenses under the licenses granted to such Party under Section 4.1, in full
or in part, by means of written agreement to Affiliates or Third Parties (with
the right to sublicense through multiple tiers), without the prior written
consent of the other Party.  As a condition precedent to and requirement of any
such sublicense: (a) any such permitted sublicense shall be consistent with and
subject to the terms and conditions of this Agreement (including for the
avoidance of doubt, that if sales by such Sublicensee are included in Net Sales
hereunder, such Sublicensee shall permit audit rights with respect to its
reporting of Net Sales that are consistent with those given by Astellas
hereunder with respect to its sales included in Net Sales); (b) such Party will
continue to be responsible for full performance of such Party’s obligations
under this Agreement and will be responsible for all actions of such Sublicensee
as if such Sublicensee were such Party hereunder; (c) such Party’s grant of any
sublicense will not relieve such Party or its Affiliates from any of its
obligations under this Agreement; and (d) such Party will provide the other
Party with a copy of such sublicense promptly, but within [***] Business Days,
after the grant of such sublicense, provided that such Party may redact such
copy at its discretion to remove financial terms and any other information that
is not relevant to this Agreement (provided that financial terms may be provided
on a confidential basis to a third party auditor only for purposes of confirming
amounts payable hereunder pursuant to any audit in accordance with this
Agreement).

Section 4.3 No Other Rights. No right or license under any Patent Rights,
Know-How, or other intellectual property rights of a Party is granted or shall
be granted by implication to the other Party, and each Party covenants not to
practice or use any Patent Rights, Know-How, or other intellectual property
rights of the other Party except pursuant to the licenses expressly granted in
this Agreement or any other written agreement between the Parties.  All such
rights or licenses are or shall be granted only as expressly provided in the
terms of this Agreement.

Section 4.4 No Further Development.  In the event that, pursuant to Astellas’s
request as set forth in Section 3.1.1, CytomX nominates a Target that is
determined to be Available and Astellas subsequently determines that it does not
wish to formally approve such Available nominated Target as an Additional Target
or [***] Astellas shall not, outside of this Agreement, research, Develop or
Commercialize a Conditionally Active Bi-Specific Antibody that is Directed
Against CD3 and such Target, for a period [***] months following the date of
CytomX’s receipt in writing of such determination by Astellas.

24



 

 



 

--------------------------------------------------------------------------------

 

Section 4.5 UCSB Agreement.  Astellas acknowledges and agrees that any
sublicense that will be granted by CytomX to Astellas in connection with this
Agreement, of rights granted by UCSB to CytomX under the UCSB Agreement is
subject to the terms and conditions of the UCSB Agreement.  Astellas
acknowledges that it has received a copy (which may be redacted) of and reviewed
such copy of the UCSB Agreement.  To the extent applicable, the UCSB Agreement
will be binding on Astellas with respect to Astellas’s activities pursuant to
this Agreement as if Astellas were in place of CytomX under the UCSB Agreement,
and Astellas will comply with Section 3.1(a), (b), and (c) of the UCSB
Agreement, including the obligation to indemnify UCSB as set forth in Section 19
of the UCSB Agreement and provide for inspection of books and records by the
Regents consistent with the UCSB Agreement.

Section 4.6 Retained Rights.  Notwithstanding anything to the contrary in this
Agreement, CytomX shall retain the right to [***].  

Section 4.7 Distributorships. Astellas shall have the right, in its sole
discretion, to appoint its Affiliates, and Astellas and its Affiliates shall
have the right, in their sole discretion, to appoint any other Persons, in the
Territory or in any country or other jurisdiction of the Territory, to
distribute, market, and sell Products, in circumstances where the Person
purchases its requirements of Products from Astellas or its Affiliates. If
Astellas or its Affiliates appoints such a Person as a distributor and such
Person is not an Affiliate of Astellas nor pays Astellas or its applicable
Affiliates in connection with such appointment or such Products any
consideration other than the arm’s length transfer price of such Product, that
Person shall be a “Distributor” for purposes of this Agreement.  If such Person
is obligated or has otherwise agreed to pay any royalties, milestones or similar
payments (excluding, for the avoidance of doubt, volume rebates and the like) to
(or on behalf of) Astellas or any of its Affiliates in connection with such
appointment or such Products, such Person shall not be deemed to be a
Distributor for purposes of this Agreement, and instead shall be deemed to be a
Sublicensee for purposes of this Agreement.

Article 5.  Regulatory Matters

Section 5.1 Astellas Responsibilities.  Astellas will be solely responsible for
(and as between the Parties, Astellas shall have the sole right with respect to)
the preparation, submission and maintenance of all Regulatory Filings and
obtaining all Marketing Approvals with respect to Products.  CytomX will
cooperate with Astellas, at Astellas’s reasonable request and expense (with no
cost to Astellas for CytomX providing existing documents required from CytomX to
support any Regulatory Filing), with respect to any regulatory matters related
to Products for which Astellas is responsible hereunder.  Astellas will own all
right, title and interest in and to any and all Regulatory Filings and Marketing
Approvals directed to Products and all such Regulatory Filings and Marketing
Approvals will be held in the name of Astellas or its designee. CytomX will
execute all documents and take all actions as are reasonably requested by
Astellas, at Astellas’s expense, to vest such title in Astellas or such
designee, as applicable.

Section 5.2 Regulatory Updates.  Astellas shall keep CytomX reasonably informed
of all material regulatory developments and filings relating to Products in any
of the Major Markets, including through the annual development reports under
Section 6.4, and with respect to Cost Share Products in the Major Markets,
Astellas will use good faith efforts to provide CytomX a meaningful opportunity
to (a) review and comment on such filings prior to submission thereof, and
Astellas will in good faith consider incorporating such comments into, any such
regulatory filings in the Territory, and (b) unless such Regulatory Authorities
object, participate (with Astellas in its sole discretion having the right to
object to such participation by more than one (1) CytomX representative at any
such meeting) in all material

25



 

 



 

--------------------------------------------------------------------------------

 

meetings with Regulatory Authorities relating to any Cost Share Product in any
of the Major Markets solely in an observer capacity.  For Cost Share Products
with respect to Major Markets, Astellas will provide CytomX with a copy, in each
case to the extent material, of all regulatory filings, correspondence with and
minutes of meetings with Regulatory Authorities, documents included in such
regulatory dossiers and Marketing Approvals.  

Section 5.3   Pharmacovigilance.  Reasonably prior to any Party’s Initiation of
any clinical study of any Product, the Parties shall define and allocate each
Party’s responsibilities with respect to pharmacovigilance activities for each
type of Product and, if the Parties deem necessary, enter into a written
agreement with the respect to the same (the “Pharmacovigilance Agreement”).  

Article 6.  Development, manufacture and commercialization matters

Section 6.1 General.  Astellas shall have the right to Develop (including, for
the avoidance of doubt, file an IND), Manufacture (as defined on Exhibit C) and
Commercialize [***] Products Directed Against each Collaboration
Target.  Subject to the terms of this Agreement and any rights of CytomX with
respect to any Cost Share Products, [***].  

Section 6.2 Development Plans.  

6.2.1Approval.  At least [***] months prior to the estimated date of IND filing
for a Product, or as soon thereafter as reasonably practicable, Astellas shall
provide to the JSC, or the JDC if such Product is a Cost Share Product, in each
case for information purposes, a draft initial Development Plan for the
Development of the applicable Product.  Astellas shall consider in good faith
any reasonable feedback from the JSC (or, if applicable, the JDC).  Astellas
shall submit such revised Development Plan for any Cost Share Product to the JSC
for final approval.

6.2.2Amendments and Updates.  The JSC or, as applicable, the JDC, shall discuss
each Development Plan on a regular basis, and in no event less frequently than
[***].  Either Party, through its representatives on the JSC or JDC, as
applicable, may propose amendments to, and comment upon, each Development Plan
(including the corresponding Development Budget with respect to Cost Share
Products) from time to time, [***].  In any event, an updated Development Plan
shall be provided by Astellas to the JSC (for review and approval for Cost Share
Products, and for information purposes only for any other Products) no later
than [***].

6.2.3Development Budget.  Each Development Budget will set forth the detailed
costs to be incurred with respect to Development of the applicable Cost Share
Product for the [***] of such Development Budget and will set forth [***] for
each of (a) the [***] period immediately following such [***] and (b) the [***]
period immediately following the [***] described in subsection (a) [***].  Each
Development Budget with respect to Cost Share Products shall be updated least
[***] with the corresponding Development Plan in accordance with Section 6.2.2.

Section 6.3 Diligence.  Astellas shall (directly and/or through one or more
Affiliates and/or Sublicensees), subject to completion of Preclinical Research
pursuant to the Preclinical Research Plan, use Commercially Reasonable Efforts
to Develop, obtain Marketing Approval of and Commercialize at least one (1)
Product for each Collaboration Target [***].  

26



 

 



 

--------------------------------------------------------------------------------

 

Section 6.4 Reports.  During the Term, Astellas shall provide the JSC with
updates at least once per Calendar Year of the status of Astellas’s and its
Affiliates’, subcontractors and Sublicensees’ Development activities under this
Agreement.

Section 6.5 Costs.  Following the Effective Date and at all times during the
Term, Astellas shall be responsible for, and shall bear all costs incurred by or
on its behalf associated with, the Development, Manufacture and
Commercialization of Products, including development, distribution, marketing
and sales activities, subject to the obligation of CytomX to pay its share of
Development Costs and (subject to Section 2.2.2 of Exhibit C) Cost Share Product
Costs following exercise by CytomX of its Cost Share Option pursuant to Section
6.6.

Section 6.6 Cost Share Option.  From the Effective Date until the date that is
[***] months before the expected Initiation of the first Pivotal Trial of any
Product (the “Option Date”) as such Initiation date is determined by the JSC in
accordance with the then-current Development Plan or as otherwise determined by
the JSC (the “Cost Share Option Period”), CytomX shall have the right to elect
to share Development Costs and share in the United States Profits with respect
to such Product (each, a “Cost Share Product”), exercisable upon written notice
provided to Astellas during such Cost Share Option Period (the “Cost Share
Option”), with any such exercise by CytomX to become effective hereunder
immediately after the end of the [***] in which such Cost Share Option is
exercised.  No later than [***] days prior to the Option Date, Astellas shall
deliver to CytomX all material data, including CMC data and clinical trial data
and results, an updated (to the extent of any known material changes to the most
recent version) Development Plan and Development Budget for the applicable
Products Directed Against such Collaboration Target (including all ongoing and
anticipated clinical trials and the designs thereof) and other material
information related to such Product in Astellas’s or its Affiliates’,
subcontractors’ or Sublicensees’ possession or control (the “Cost Share Option
Package”).  In advance of CytomX’s election, Astellas shall provide any material
updates to the Cost Share Option Package that occur during such [***] day
period, as well as any additional information or materials related to such
Product as CytomX may reasonably request.  If CytomX in its reasonable
discretion determines that such Cost Share Option Package is incomplete or
otherwise not sufficient to evaluate whether or not to exercise the Cost Share
Option, CytomX shall so notify Astellas and Astellas shall supplement such Cost
Share Option Package until the applicable deficiencies have been resolved.  The
Option Date shall be adjusted as necessary to provide CytomX not less than [***]
to review any such updates or supplemental information; provided that CytomX
shall use reasonable efforts to bring and resolve any such requests as promptly
as possible.  If CytomX so exercises its Cost Share Option with respect to such
Product, the provisions set forth in this Agreement with respect to Cost Share
Products and the exercise of the Cost Share Option, Section 7.3 and Exhibit C
regarding Development Cost sharing and Profit sharing in the United States shall
apply to such Product in the United States.  CytomX shall have the right to
exercise the Cost Share Option with respect to [***] Products, but shall not be
entitled to exercise the Cost Share Option with respect to [***] Collaboration
Targets.  [***]

Section 6.7 Commercialization Activities.

6.7.1Generally.  Subject to Section 6.7.2, Astellas shall have the sole right to
Commercialize Products under this Agreement.  

6.7.2Co-Commercialization Option.  If CytomX exercises its Cost Share Option
pursuant to Section 6.6 with respect to any Product, CytomX shall have the right
to elect to co-Commercialize (including co-promote) such Product (such Cost
Share Product, a “Co-Co Product”) in

27



 

 



 

--------------------------------------------------------------------------------

 

the United States, exercisable upon written notice provided to Astellas no later
than [***] prior to the anticipated FDA acceptance for filing of a BLA for such
Product in accordance with the Development Plan (the “Co-Commercialization
Option”), pursuant to the terms of a written commercialization agreement to be
negotiated in good faith between the Parties promptly following [***] exercise
by CytomX of its Co-Commercialization Option (the “Commercialization
Agreement”).  The Commercialization Agreement shall include terms consistent
with the provisions set forth on Exhibit D and such other terms as are customary
and reasonable in agreements of that type (the “Required Terms”). [***]. If the
Parties are unable to agree on the terms of the Commercialization Agreement
within [***] months following the date of exercise of the Co-Commercialization
Option, then [***].  

6.7.3Termination of Co-Commercialization.  If, at any time after exercising the
Co-Commercialization Option with respect to any Co-Co Product, CytomX notifies
the JSC of CytomX’s desire to terminate all of its involvement in the
Co-Commercialization Activities for such Co-Co Product, then the Parties,
through the JSC, will endeavor to make arrangements for an orderly transition of
such activities to Astellas without materially adversely impacting the
Commercialization Plan and without causing a material incremental increase in
the overall cost of Commercialization as a result of such transition.

6.7.4Commercialization Plan.

(a)Approval.  At least [***] months prior to the estimated date of Marketing
Approval of a Product, or as soon thereafter as reasonably practicable, but in
no event, with respect to any Cost Share Product, less than [***] months prior
to the expiration of the Co-Commercialization Option with respect to such Cost
Share Product pursuant to Section 6.7.2, Astellas shall provide to the JSC, or
to the JCC if such Product is a Cost Share Product, in each case for information
purposes, a draft initial Commercialization Plan for the Commercialization of
such Product.  Astellas shall consider in good faith any reasonable feedback
from the JSC (or, if applicable, the JCC).  Astellas shall submit such revised
Commercialization Plan for any Cost Share Product to the JSC for final approval.

(b)Amendments and Updates.  The JSC or, as applicable, the JCC, shall discuss
each Commercialization Plan on a regular basis, and in no event less frequently
than [***].  Either Party, through its representatives on the JSC or JCC, as
applicable, may propose amendments to, and comment upon, each Commercialization
Plan (including the corresponding Commercialization Budget) from time to time,
but [***].  In any event, an updated Commercialization Plan shall be provided by
Astellas to the JSC (for review and approval for Cost Share Products, and for
information purposes only for any other Products) no later than [***].    

(c)Commercialization Budget.  Each Commercialization Budget will set forth the
detailed costs to be incurred with respect to Commercialization of the
applicable Cost Share Product for the [***] of such Commercialization Budget and
will set forth high-level estimates for each of (i) the [***] period immediately
following such [***] and (ii) the [***] period immediately following the [***]
described in subsection (i) to the extent Astellas has prepared such an estimate
for internal purposes.  Each Commercialization Budget shall be updated least
[***] with the corresponding Commercialization Plan in accordance with Section
6.7.4(b).            

6.7.5Commercialization Reports.  During the Term, for each Product, Astellas,
and with respect to each Co-Co Product, CytomX, shall report on the
Commercialization status of such Party’s

28



 

 



 

--------------------------------------------------------------------------------

 

and its Affiliates’, subcontractors and Sublicensees’ Commercialization
activities under this Agreement with respect to such Product in accordance with
the procedures established by (a) in the case of Co-Co Products, the JSC or, if
applicable, the JCC and no less frequently than once every [***]; and (b) in the
case of all other Products, the JSC and no less frequently then once every
[***].  The JSC or, if applicable, the JCC (in the case of the Co-Co Products)
or the JSC (in the case of all other Products) shall evaluate the work performed
in relation to the goals of the applicable Commercialization Plan.  Each Party
shall provide such other information pertaining to its Commercialization
activities for Products as reasonably requested by the JCC or the JSC, as
applicable.  Astellas shall also consider in good faith CytomX’s views on
pricing of the Cost Share Products in the any of the Major Markets through the
JSC or, if applicable, the JCC.

Article 7. FEES, ROYALTIES, & PAYMENTS

Section 7.1 Upfront Payment.  As partial consideration for the rights granted by
CytomX to Astellas pursuant to the terms of this Agreement, for access to the
CytomX Platform Technology and CytomX undertaking its responsibilities under
this Agreement, CytomX shall invoice (on the Effective Date) and Astellas shall
pay to CytomX a non-refundable (it being understood and agreed that
indemnification and other monetary remedies available hereunder shall not be
deemed to be a refund) and non-creditable payment of Eighty Million Dollars
($80,000,000) within [***] Business Days after delivery of such invoice on or
after the Effective Date.  

Section 7.2 Astellas Expansion Option.  In the event that Astellas exercises the
Astellas Expansion Option pursuant to Section 3.1.2 with respect to an
Additional Target and such Additional Target nominated by Astellas is confirmed
Available (and therefore added as a Collaboration Target hereunder), Astellas
shall pay CytomX a one-time, non-refundable (it being understood and agreed that
indemnification and other monetary remedies available hereunder shall not be
deemed to be a refund) and non-creditable (subject to Section 7.7, if
applicable), option exercise payment of [***] for each such Additional Target
within [***] Business Days of the addition of such Additional Target
hereunder.  [***]

Section 7.3 Participation in Profits.  For any period following the end of the
[***] in which any Product becomes a Cost Share Product (following exercise by
CytomX of the Cost Share Option with respect to a Cost Share Product pursuant to
Section 6.6), the provisions of Exhibit C shall apply to the Parties with
respect to such Cost Share Product, including with respect to Net Sales of such
Cost Share Product in the U.S. in lieu of the royalty provision in Section
7.5.3(a).  For clarity, the provisions of Section 7.5.3(b) shall still apply to
Net Sales of such Cost Share Product in all countries in the Territory other
than the U.S.

Section 7.4 Milestone Payments.  

7.4.1As partial consideration for the rights granted by CytomX to Astellas
pursuant to the terms of this Agreement, for access to the CytomX Platform
Technology and CytomX undertaking its responsibilities under this Agreement, on
a Product-by-Product basis (but such that, for the avoidance of doubt, if any
Product within a Collaboration Target achieves any such milestone hereunder, no
other Product may achieve the same milestone hereunder with respect to such
Collaboration Target and [***]), Astellas shall pay to CytomX one-time milestone
payments (“Milestone Payments”) following the first occurrence of the
corresponding milestone events (“Milestone Events”) with respect to any Product
within a particular Collaboration Target for which such Milestone Event is
achieved by or on behalf of Astellas, as set forth in the following tables:  

29



 

 



 

--------------------------------------------------------------------------------

 

Development and Regulatory Milestone Events

[***]

Commercial Milestone Events

[***]

7.4.2If a Milestone Event is achieved prior to the achievement of the preceding
Milestone Event for the same Product set forth in the relevant chart (i.e., if a
lower-listed Milestone Event is achieved before a Milestone Event that is listed
higher up in the relevant chart), then upon achievement of the relevant
Milestone Event, all preceding Milestone Events for such Product set forth in
the relevant chart shall become due and payable if not previously paid for that
or another Product Directed Against such Collaboration Target; provided,
however, that a Milestone Payment in respect of a Milestone Event for [***]
shall only be paid upon achievement of [***], as applicable, and not earlier,
notwithstanding the order in which it is listed on the chart.  For example, if
the [***] prior to the [***] for such [***] set forth in the relevant chart to
be paid upon [***] shall be paid at the same time as is the [***] to be paid
upon [***].  Furthermore, if a given [***], but the [***], the amount payable to
a Party upon [***] for [***] for the [***] shall become due (and all amounts for
Milestone Events that have not yet been paid for [***] that precede the [***]
due upon [***] for [***] shall also become payable upon [***].  The maximum
amount payable under this Section 7.4 is [***] for each Collaboration Target
(i.e., up to [***] for all Collaboration Targets, if two (2) Additional Targets
are added in accordance with the terms of this Agreement), [***].  Astellas
shall report to CytomX its achievement of each Milestone Event for which payment
to CytomX is due no later than [***] days after the end of the [***] of such
achievement of such Milestone Event; provided that Astellas shall use good faith
efforts to inform CytomX of any Development and Regulatory Milestone Event
within [***] Business Days following achievement, and Astellas shall pay to
CytomX such Milestone Payment (i) with respect to Development and Regulatory
Milestone Events, within [***] days after receipt of an invoice from CytomX in
respect of any payment required as a result of such achievement, and (ii) with
respect to all other Milestone Events, within [***] days after the end of the
[***] during which such Milestone Event is achieved.

Section 7.5 Royalties.  

7.5.1Royalties.  As partial consideration for the rights granted by CytomX to
Astellas pursuant to the terms of this Agreement, for access to the CytomX
Platform Technology and CytomX undertaking its responsibilities under this
Agreement, subject to the provisions of this Section 7.5, Astellas shall pay to
CytomX, on a Product-by-Product and country-by-country basis, royalties on
quarterly Net Sales of Products (without duplication of any Net Sales amounts
across Products) during the applicable Royalty Term, calculated as set forth in
Section 7.5.3.  Royalties will be payable on a Calendar Quarter-by-Calendar
Quarter basis and any such payments shall be made within [***] days after the
end of the Calendar Quarter during which the applicable Net Sales of Products
occurred.  

7.5.2Royalty Term.  Astellas’s obligation to pay royalties with respect to a
Product in a particular country shall commence upon the First Commercial Sale of
such Product in such country and shall expire on a country-by-country and
Product-by-Product basis on the latest of (a) expiration of the last Valid Claim
of a CytomX Patent or Collaboration Patent in the applicable country that Covers
such Product, (b) the loss of Regulatory Exclusivity for such Product in such
country, and (c) the tenth (10th) anniversary of the First Commercial Sale of
such Product in such country (the “Royalty Term”).

30



 

 



 

--------------------------------------------------------------------------------

 

7.5.3Royalty Rates.  The royalty rates payable under Section 7.5.1 shall be
calculated as follows:

(a)With respect to each Product for which CytomX has not exercised its Cost
Share Option (or with respect to each Cost Share Product until the end of the
Calendar Quarter in which the Cost Share Option is exercised for such Cost Share
Product):

[***]

(b)With respect to each Cost Share Product, royalties (including in this Section
7.5.3(b)) shall not be payable on Net Sales of such Cost Share Product in the
U.S. for any period following the end of the Calendar Quarter in which such Cost
Share Product becomes a Cost Share Product, but shall be payable for such
periods only on Net Sales of such Cost Share Product in the Territory other than
in the U.S., and instead, in the U.S., for such periods the provisions of
Section 7.3 and Exhibit C shall apply with respect to Net Sales of such Cost
Share Product in the U.S.:

[***]

For the avoidance of doubt, for all royalty payments pursuant to this Section
7.5.3, if the sale of a Product is Covered by more than one Valid Claim, the
above royalty shall be paid only once.

7.5.4Royalty Reduction.  On a country-by-country and Product-by-Product basis,
in the event that (a) the Exploitation of a Product is not Covered by a Valid
Claim of a CytomX Patent or Collaboration Patent in such country and (b)  a
Biosimilar Product is sold in such country, the royalty rates set forth in
Section 7.5.3 with respect to Net Sales for such Product in such country for
such Calendar Quarter shall be reduced by [***] of the Biosimilar Competition
Percentage (such that, for example, a Biosimilar Competition Percentage of [***]
would result in a reduction to the royalty rate of [***]).  For clarity, unit
volume shall be determined in accordance with Section 1.23(a) and (b).  Such
reductions shall apply with respect to such country only to sales in the
Calendar Quarters in which a Biosimilar Product is sold in such country.  

7.5.5Third Party Intellectual Property.  In the event that [***] a Third Party
owns or otherwise controls intellectual property that is necessary for the
Exploitation of a Product, Astellas shall have the right (but not the
obligation) to obtain a license to such Third Party intellectual property
(collectively, “Third Party IP”); provided that CytomX shall have the first
right (but not the obligation) to obtain such license if such Third Party
intellectual property primarily relates to the CytomX Platform Technology (and
CytomX shall provide reasonable updates to Astellas with respect to its efforts
to obtain such license to the extent any such license is related to the
Exploitation of a Product), and, if CytomX does not commence efforts to obtain
such license within [***] days’ notice from Astellas, and thereafter use
Commercially Reasonable Efforts to obtain such license, Astellas shall have the
right to do so. [***] In the event Astellas (or, at Astellas’s direction, its
applicable Affiliate, subcontractor or Sublicensee) obtains any license
described in this Section 7.5.5, [***] of the royalties that Astellas or such
Affiliate, subcontractor or Sublicensee actually pays to such Third Party that
are attributable to the Exploitation of such Product in a country during a
Calendar Quarter may be credited against royalties otherwise payable by Astellas
to CytomX under Section 7.5.1 for such Product in such country in such Calendar
Quarter.

7.5.6Maximum Reduction.  The maximum aggregate reduction with respect to any
Product in any country during any Calendar Quarter pursuant to Section 7.5.4 and
Section 7.5.5 (alone or

31



 

 



 

--------------------------------------------------------------------------------

 

in combination) shall be capped at [***] of the amount of the royalty that would
be payable in respect of Net Sales in such country under Section 7.5.3, prior to
any such reductions.

7.5.7Mutual Convenience of the Parties.  The royalty and other payment
obligations set forth hereunder have been agreed to by the Parties for the
purpose of reflecting and advancing their mutual convenience, including the ease
of calculating and paying royalties and other amounts required hereunder.  

Section 7.6 Invoicing.  To the extent an invoice is required to be submitted
hereunder, such invoice shall be addressed to:

If Astellas is the paying Party:

 

Astellas Pharma Inc.

21 Miyukigaoka

Tsukuba, Ibaraki 305-8585, Japan

Attention: [***]

 

If CytomX is the paying Party:

 

CytomX Therapeutics, Inc.

151 Oyster Point Blvd, Suite 400

South San Francisco, CA 94080

Attention: [***]

[***]

 

Section 7.7 Method of Payment; Offset.  Unless otherwise agreed by the Parties,
all payments due from the paying Party under this Agreement shall be paid in
U.S. Dollars by wire transfer or electronic funds transfer of immediately
available funds to an account designated by the non-paying Party. Subject to any
specific limitations on offset set forth herein, Astellas shall have the right
to offset any undisputed monetary payments that are payable, but that remain
unpaid after the later of the due date thereof or the final resolution of any
dispute related thereto, against any payments owed by Astellas, if any, under
this Agreement.

Section 7.8 Currency Conversion.  All royalties shall be payable in U.S.
Dollars.  Any sales of Products incurred in a currency other than U.S. Dollars
shall be converted to the U.S. Dollar equivalent using Astellas’s then-current
standard exchange rate methodology as applied to its external reporting for the
conversion of foreign currency sales into U.S. Dollars consistent with IFRS.

Section 7.9 Reports; Records and Audits.  After the First Commercial Sale of the
first Product by Astellas and until expiration or termination of this Agreement,
Astellas shall prepare and (within [***] after the end of each Calendar Quarter)
deliver to CytomX reports of the sale of Products by Astellas or its Affiliates,
and their respective Sublicensees  for each Calendar Quarter together with the
corresponding royalty payment or other consideration to be paid to CytomX,
specifying on a Product-by-Product and country-by-country basis, a detailed and
itemized calculation of Net Sales.  Astellas will keep complete and accurate
records of Development Costs and Cost Share Product Costs with respect to each
Cost Share Product and all royalty, milestone and other payments required under
this Agreement, for a period of [***]

32



 

 



 

--------------------------------------------------------------------------------

 

years after the end of the Calendar Year in which such Development Costs and
Cost Share Product Costs were incurred or such payment was due.  Astellas shall
require its Affiliates, and its and their respective Sublicensees to retain and
provide to Astellas all records of payments that Astellas would be required to
keep as if sales of Product by such Affiliates or Sublicensees were sales of
Product by Astellas, to enable CytomX or, if applicable, UCSB to audit such
records pursuant to this Section 7.9.  CytomX will keep complete and accurate
records of its Preclinical Research Costs with respect to each Product and its
Cost Share Product Costs with respect to each Co-Co Product for a period of
[***] years after the end of the Calendar Year in which such Preclinical
Research Costs and Cost Share Product Costs, respectively, were incurred. Each
of CytomX and Astellas (the “Auditing Party”) will have the right, not more than
[***] at its own expense, to have a nationally recognized, independent,
certified public accounting firm, selected by it and subject to the other
Party’s prior written consent (which shall not be unreasonably withheld,
conditioned or delayed), review any such records of the other Party and its
Affiliates (the “Non-Auditing Party”) in the location(s) where such records are
maintained upon reasonable written notice (which shall be no less than [***]
days’ prior written notice) and during regular business hours and under
obligations of strict confidence, for the sole purpose of verifying the basis
and accuracy of payments made under this Agreement within the [***] year period
(or, with respect to an audit by UCSB, the [***] year period) preceding the date
of the request for review. Upon either Party’s written request, the other Party
shall use good faith efforts to conduct audits of its subcontractors and
Sublicensees (at the requesting Party’s cost), and the requesting Party shall
have the right to receive and retain a copy of the applicable audit report.  No
Calendar Year will be subject to audit under this Section 7.9 more than once
without the consent of the Non-Auditing Party.  The Non-Auditing Party will
receive a copy of each such report within [***] Business Days following receipt
by the Auditing Party, and such accounting firm shall report to the Parties only
whether or not such calculations are correct and the amount of any
discrepancy.  No other information shall be shared.  The Auditing Party shall
treat the results of any such review of the Non-Auditing Party’s records under
this Section 7.9 as Confidential Information of the Non-Auditing Party and
subject to the terms of Article 12.  Should such inspection lead to the
discovery of a discrepancy to the Auditing Party’s detriment, the Non-Auditing
Party will, within [***] days after receipt of such report from the accounting
firm, pay any undisputed amount of the discrepancy together with interest at the
rate set forth in Section 7.10.  The Auditing Party will pay the full cost of
the review unless the underpayment of amounts due to the Auditing Party (a) with
respect to audited royalty, sales milestone, or Profit sharing payments, is more
than [***] (or, with respect to an audit by UCSB, [***] of the amount due for
the entire period being examined, or (b) with respect to all other audited
payments or costs, (1) with respect to an audit by UCSB, is more than [***] of
the amount due for the entire period being examined, in which case the
Non-Auditing Party will pay the cost charged by such accounting firm for such
review, and (2) for a non-UCSB audit, is more than the greater of (i) [***] of
the amount due for the entire period being examined and (ii) [***] in which case
with respect to (a) or (b), as applicable, the Non-Auditing Party will pay the
cost charged by such accounting firm for such review in amount not to exceed
[***], with such [***] and [***] amounts adjusted [***]; provided that
[***].  Should the audit lead to the discovery of a discrepancy to the
Non-Auditing Party’s detriment, the Non-Auditing Party may credit the amount of
the discrepancy, [***] against future payments payable to the Auditing Party
under this Agreement or, if there are no such payments payable, then the
Auditing Party shall pay to the Non-Auditing Party the amount of the
discrepancy, [***] within [***] days of the Auditing Party’s receipt of the
report.  

Section 7.10 Late Payments.  In the event that any payment due hereunder is not
made when due, the payment shall accrue interest beginning on [***] following
the due date thereof, calculated at the annual rate of the sum of (a) [***] plus
(b) [***] on the date such payment is due, the interest being compounded on
[***]; provided, however, that in no event shall such annual interest rate
exceed the

33



 

 



 

--------------------------------------------------------------------------------

 

maximum rate permitted by Law.  Each such payment when made shall be accompanied
by all interest so accrued.  Said interest and the payment and acceptance
thereof shall not negate or waive the right of any Party to seek any other
remedy, legal or equitable, to which it may be entitled because of the
delinquency of any payment, including termination of this Agreement as set forth
in Article 13.  With respect to any disputed payments, no interest payment shall
be due until such dispute is resolved and the interest which shall be payable
thereon shall be based on the finally-resolved amount of such payment,
calculated from the original date on which the disputed payment was due through
the date on which payment is actually made.

Section 7.11 Taxes.  

7.11.1Withholding.  In the event that any Law requires a Party making any
payment pursuant to this Agreement (the “Paying Party”) to withhold taxes with
respect to any such payment, the Paying Party (a) will notify the non-Paying
Party of such withholding requirement prior to making the payment to the
non-Paying Party (such notice, which shall include the authority, basis and
method of calculation for the proposed deduction or withholding, shall be given
at least a reasonable period of time before such deduction or withholding is
required, in order for the non-Paying Party to obtain reduction of or relief
from such deduction or withholding), and (b) provide such assistance to the
non-Paying Party, including the provision of such standard documentation as may
be required by a tax authority, as may be reasonably necessary in the non-Paying
Party’s efforts to claim an exemption from or reduction of such taxes.  The
Paying Party will, in accordance with such Law, withhold taxes from such
payment, remit such taxes to the appropriate tax authority, and furnish the
non-Paying Party with proof of payment of such taxes within [***] days following
the payment.  If taxes are so withheld and paid to a tax authority, the Paying
Party shall provide reasonable assistance to the non-Paying Party to obtain a
refund of taxes withheld, or obtain a credit with respect to taxes paid.  The
non-Paying Party shall provide the Paying Party any tax forms (including
Internal Revenue Service Forms W-9 or applicable W-8) that may be reasonably
necessary in order for the Paying Party to determine whether to withhold tax on
any such payments or to withhold tax on such payments at a reduced rate under
applicable Law, including any applicable bilateral income tax treaty.  [***]

7.11.2Indirect Taxes.  All payments due to the non-Paying Party from the Paying
Party pursuant to this Agreement shall be paid exclusive of any value-added tax,
sales tax, consumption taxes and other similar taxes (“Indirect Taxes”) (which,
if applicable, shall be payable by the Paying Party upon receipt of a valid
Indirect Tax invoice).  If the non-Paying Party determines that it is required
to report any such tax, the Paying Party shall promptly provide the non-Paying
Party with applicable receipts and other documentation necessary or appropriate
for such report.  For clarity, this Section 7.11.2 is not intended to limit the
Paying Party’s right to deduct value-added taxes in determining Net Sales.

Article 8.  Intellectual property

Section 8.1 Intellectual Property Ownership.

8.1.1Background IP. Each Party will own all right, title and interest in its
Background IP.

8.1.2Collaboration IP. Ownership of Collaboration IP [***].

8.1.3CytomX Platform Improvements IP.  CytomX shall own all right, title and

34



 

 



 

--------------------------------------------------------------------------------

 

interest in and to any and all CytomX Platform Improvements IP.  Astellas hereby
assigns to CytomX all right, title and interest in and to any such CytomX
Platform Improvements IP.  Astellas will cooperate with CytomX to execute any
agreements, instruments and documents as may be reasonably required to perfect
CytomX’s right, title and interest in and to such CytomX Platform Improvements
IP.

8.1.4Disclosure; Further Assurances.  Each Party shall promptly disclose to the
other Party in writing, and shall cause its Affiliates, and Sublicensees to so
disclose, the conception of any Collaboration IP, and, in the case of Astellas
or its Affiliates, licensees and Sublicensees, CytomX Platform Improvements
IP.  Each Party shall cause its Sublicensees and Affiliates, and their
respective employees, consultants, agents, or independent contractors to so
assign to such Party, such person’s or entity’s right, title and interest in and
to the foregoing, and all intellectual property rights therein, as is necessary
to enable such Party to fully effect the ownership of the foregoing, and
intellectual property rights therein, as provided in this Agreement.  Each Party
shall also include provisions in its relevant agreements with Third Parties
performing activities on its behalf pursuant to this Agreement, that effect the
intent of this Article 8.  Each Party hereby appoints the other Party as
attorney-in-fact of such Party to execute and deliver all documents reasonably
required to evidence or record any assignment pursuant to this Agreement if such
Party is unable, after making reasonable inquiry, to obtain assistance of such
other Party with respect to any such document.  Each Party shall, and shall
cause its Sublicensees and Affiliates, and their respective employees,
consultants, agents, or independent contractors to, cooperate with the other
Party and take all reasonable additional actions and execute such agreements,
instruments and documents as may be reasonably required to perfect such other
Party’s right, title and interest in and to Inventions, and intellectual
property rights therein, as set forth in this Section 8.1.

Section 8.2   Patent Prosecution and Maintenance.  

8.2.1CytomX Patents.  CytomX will be solely responsible, [***], for preparing,
filing, prosecuting (including provisional, reissue, reexamination, continuing,
divisional, continuation, continuation-in-part, and substitute applications and
any foreign counterparts thereof), maintaining all CytomX Patents, and
conducting any interferences and oppositions or similar proceedings relating to
any CytomX Patents.  CytomX will [***].

8.2.2Astellas Patents.  Astellas will be solely responsible, [***], for
preparing, filing, prosecuting (including provisional, reissue, reexamination,
continuing, divisional, continuation, continuation-in-part, and substitute
applications and any foreign counterparts thereof), and maintaining all Astellas
Patents, and conducting any interferences and oppositions or similar proceedings
relating to any Astellas Patents.  CytomX acknowledges and agrees that [***].  

8.2.3Collaboration Patents.  

(a)With respect to Collaboration Patents, [***] shall [***] to prepare, file and
prosecute specific patent applications for such Collaboration Patents
[***].  [***]; provided that each Party [***].  The Parties shall [***].  Each
Party will [***] at least [***] days before filing.  [***].  In the event of
disagreement between the Parties, [***].  In the event [***], then: [***].

(b) Notwithstanding the foregoing, Astellas and its Affiliates shall not take
any action in connection with the conduct of its activities under this Section
8.2.3 over the objection of CytomX that such action would be materially
prejudicial to any element, including the validity,

35



 

 



 

--------------------------------------------------------------------------------

 

patentability, scope, priority, construction, inventorship, enforceability, or
CytomX’s or its Affiliate’s ownership, of any CytomX Platform Patent in any
forum.

8.2.4Inventor’s Remuneration. Each Party shall be solely responsible for any
remuneration that may be due to such Party’s inventors under any applicable
inventor remuneration Laws.

Section 8.3 Patent Term Extensions; Patent Listings.  

8.3.1The Parties will cooperate with each other in gaining Patent Right term
extension (including supplementary protection certificates for Collaboration
Patents to the extent applicable to Products; provided that, in the case of any
disagreement, [***].

8.3.2Astellas shall have the sole right to make all filings with Regulatory
Authorities in the Territory with respect to Astellas Patents [***] as required
or allowed (a) in the United States, in the FDA’s Orange Book if in the future
legislation employs the Orange Book for biologics, or its alternative, and (b)
outside the United States, under the national implementations of Article
10.1(a)(iii) of Directive 2001/EC/83 or other international equivalents. [***].

8.3.3[***] will [***] regarding filings with Regulatory Authorities in the
Territory with respect to CytomX Patents as required or allowed (a) in the
United States, in the FDA’s Orange Book if in the future legislation employs the
Orange Book for biologics, or its alternative, and (b) outside the United
States, under the national implementations of Article 10.1(a)(iii) of Directive
2001/EC/83 or other international equivalents, but in all cases, CytomX shall
retain full discretion with respect thereto.

Section 8.4 Defense and Settlement of Third Party Claims.  If any Product
Exploited by or under authority of either Party, its Affiliates or Sublicensees
becomes the subject of a Third Party’s claim or assertion of infringement of a
Patent Right, the Party first having notice of the claim or assertion shall
promptly notify the other Party, and the Parties shall promptly confer to
consider the claim or assertion and the appropriate course of action.  Unless
the Parties otherwise agree in writing, Astellas shall have the right to control
the defense of such claim, at its sole cost and expense.  Astellas shall not
enter into any settlement of any claim described in this Section 8.4 that admits
to [***], incurs any financial liability on the part of CytomX or requires an
admission of liability, wrongdoing or fault on the part of CytomX without
CytomX’s written consent.  In any event, CytomX shall reasonably assist Astellas
and cooperate in any such litigation at Astellas’s request and expense.  

Section 8.5 Third Party Defense or Counterclaim.

8.5.1If a Third Party asserts, as a defense or as a counterclaim in any
infringement action under Section 8.7 that any CytomX Patent, Collaboration
Patent or Astellas Patent is invalid or unenforceable, then the Party defending
such infringement action shall promptly give written notice to the other Party.
Each Party shall reasonably cooperate with the other Party in any such action.

8.5.2With respect to the [***], [***] shall respond to such defense and use
Commercially Reasonable Efforts to defend against such counterclaim (as
applicable) and, if [***] is pursuing the applicable infringement action under
Section 8.7, [***] shall allow [***] to control such response or defense (as
applicable).  [***] with respect to such response or defense against such
counterclaim [***].

36



 

 



 

--------------------------------------------------------------------------------

 

8.5.3With respect to the [***], [***] shall respond to such defense and use
Commercially Reasonable Efforts to defend against such counterclaim (as
applicable) and, if [***] is pursuing the applicable infringement action under
Section 8.7, [***] shall allow [***] to control such response or defense (as
applicable).  [***] with respect to such response or defense against such
counterclaim [***].  Notwithstanding the foregoing, if [***] fails to assume
such defense and use Commercially Reasonable Efforts in respect to [***], [***]
or its Affiliate or Sublicensee shall have the right to defend against such
action or claim.  

Section 8.6 Third Party Declaratory Judgment or Similar Action.  

8.6.1If a Third Party asserts, in a declaratory judgment action or similar
action or claim filed by such Third Party, that any Astellas Patent,
Collaboration Patent or CytomX Patent is invalid or unenforceable, then the
Party first becoming aware of such action or claim shall promptly give written
notice to the other Party. Each Party shall reasonably cooperate with the other
Party in any such action.

8.6.2[***] shall use Commercially Reasonable Efforts to defend against such
action or claim against an [***].  [***] shall use Commercially Reasonable
Efforts to defend against such action or claim against a [***].  [***] with
respect to such defense with respect to such Patent Rights
[***].  Notwithstanding the foregoing, if [***] fails to assume such defense and
use Commercially Reasonable Efforts in respect to [***], [***] or its Affiliate
or Sublicensee shall have the right to defend against such action or claim.  For
clarity, [***].  

Section 8.7 Enforcement.  

8.7.1Notice of Infringement.  The Parties shall inform each other promptly of
any infringement or colorable cause of action for infringement of any Patent
Right within the Collaboration Patents, CytomX Patents or Astellas Patents that
claim the composition of matter of, methods of making, or methods of using any
Product, and the Parties shall promptly confer to consider the best appropriate
course of action.

8.7.2CytomX Enforcement.  CytomX shall have the sole right to enforce the CytomX
Patents.  CytomX shall at all times keep Astellas informed as to the status of
such enforcement pursuant to this Section 8.7.2.  CytomX may, at its own
expense, institute suit against any infringer or alleged infringer and control
and defend such suit in a manner consistent with the terms and provisions hereof
and recover any damages, awards or settlements resulting therefrom, subject to
Section 8.7.5.  Astellas shall reasonably cooperate in any such litigation at
CytomX’s expense.  CytomX shall not enter into any settlement of any claim
described in this Section 8.7.2 that admits to [***], incurs any financial
liability on the part of Astellas or requires an admission of liability,
wrongdoing or fault on the part of Astellas without Astellas’s prior written
consent, not to be unreasonably withheld, conditioned or delayed.  

8.7.3Astellas Enforcement.  Astellas shall have the sole right to enforce the
Astellas Patents [***] against any infringement or alleged infringement
thereof.  Astellas shall not have any right to enforce any [***].  Astellas
shall at all times keep CytomX informed as to the status of any enforcement
pursuant to this Section 8.7.3.  Astellas may, at its own expense, institute
suit against any infringer or alleged infringer and control and defend such suit
in a manner consistent with the terms and provisions hereof and recover any
damages, awards or settlements resulting therefrom, subject to Section
8.7.5.  CytomX shall reasonably cooperate in any such litigation at Astellas’s
expense.  Astellas shall not enter

37



 

 



 

--------------------------------------------------------------------------------

 

into any settlement of any claim described in this Section 8.7.3 that admits to
[***], incurs any financial liability on the part of CytomX or requires an
admission of liability, wrongdoing or fault on the part of CytomX without
CytomX’s prior written consent, not to be unreasonably withheld, conditioned or
delayed.  In the event that Astellas does not elect to enforce any [***], then
CytomX shall be entitled to do so, unless Astellas has a good faith belief that
CytomX’s enforcement of such Patent Rights would be reasonably likely to
unreasonably jeopardize the Exploitation of a Product.  CytomX shall not enter
into any settlement of any claim described in this Section 8.7.3 that admits to
[***], incurs any financial liability on the part of Astellas or requires an
admission of liability, wrongdoing or fault on the part of Astellas without
Astellas’s prior written consent, not to be unreasonably withheld, conditioned
or delayed.  

8.7.4Progress Reporting.  The Party initiating or defending any enforcement
action under this Section 8.7 (the “Enforcing Party”) shall keep the other Party
reasonably informed of the progress of any such enforcement action, and such
other Party shall have the individual right to participate with counsel of its
own choice [***].

8.7.5Allocation of Recoveries.  Except as otherwise expressly provided herein,
the costs and expenses of the Party bringing suit under this Section 8.7 shall
be borne by such Party, and any damages, settlements or other monetary awards
recovered shall be shared as follows: [***].

Section 8.8 Biosimilars.  Notwithstanding the provisions of Section 8.6 or
Section 8.7, if either Party receives notice of any Biosimilar Application or a
copy of a Biosimilar Application referencing a Biosimilar Product or a Product,
whether or not such notice or copy is provided under any applicable Laws
(including under the BPCIA, the United States Patient Protection and Affordable
Care Act, or its successor provisions), or otherwise becomes aware that such a
Biosimilar Application has been submitted to a Regulatory Authority for
Marketing Approval (such as in an instance described in 42 U.S.C. §262(l)(2)),
the remainder of this Section 8.8 will apply.  Such Party will promptly, but in
any event within [***] Business Days, notify the other Party.  [***] then will
seek permission to view the Biosimilar Application, information regarding the
process or processes used to manufacture the product that is the subject of the
Biosimilar Application, and related confidential information from the filer of
the Biosimilar Application if necessary under 42 U.S.C. §262(l)(1)(B)(iii).  If
either Party receives any equivalent or similar communication or notice in the
United States or any other jurisdiction, the Party receiving such communication
or notice will within [***] Business Days notify the other Party of such
communication or notice to the extent permitted by applicable Laws.  Regardless
of the Party that is the “reference product sponsor,” as defined in 42 U.S.C.
§262(l)(1)(A), for purposes of such Biosimilar Application:

8.8.1[***] will designate, to the extent permitted by applicable Law, or
otherwise [***] will designate [***], the outside counsel and in-house counsel
who will receive confidential access to the Biosimilar Application, information
regarding the process or processes used to manufacture the product that is the
subject of the Biosimilar Application, and any related confidential information
pursuant to 42 U.S.C. §262(l)(1)(B)(ii).

8.8.2In each case, after [***], [***] will have the right to (a) list any [***]
as required pursuant to 42 U.S.C. §262(l)(3)(A) or 42 U.S.C. §262(l)(7),
(b) respond to any communications with respect to such lists from the filer of
the Biosimilar Application, (c) negotiate with the filer of the Biosimilar
Application as to whether to utilize a different mechanism for information
exchange other than that specified in 42 U.S.C. §262(l)(1), and (d) as to [***]
that will be subject to the litigation procedure as described in 42 U.S.C.
§262(l)(4), decide which Collaboration Patents will be selected for litigation
under

38



 

 



 

--------------------------------------------------------------------------------

 

42 U.S.C. §262(l)(5)(B)(i)(II), and commence such litigation under 42 U.S.C.
§262(l)(6).  If [***] is required pursuant to applicable Law to execute any of
these tasks [***].

8.8.3[***] will cooperate with [***] reasonable requests in connection with the
foregoing activities to the extent required or permitted by applicable
Laws.  [***] will consult with [***] prior to identifying any [***] to a Third
Party as contemplated by this Section 8.8.  [***] will consider in good faith
advice and suggestions with respect thereto received from [***], and notify
[***] of any such lists or communications promptly after they are made.

8.8.4Each Party will within [***] Business Days after receiving any notice of
commercial marketing provided by the filer of a Biosimilar Application to [***]
pursuant to 42 U.S.C. §262(l)(8)(A), notify the other Party.  To the extent
permitted by applicable Law, [***] will have the first right, but not the
obligation, to seek an injunction against such commercial marketing as permitted
pursuant to 42 U.S.C. §262(l)(8)(B) and to file an action for infringement. If
required pursuant to applicable Law, upon [***] request, [***] will assist in
seeking such injunction or filing such infringement action after consulting with
[***].  Except as otherwise provided in this Section 8.8, any such action will
be subject to the other terms and conditions of Section 8.6 or Section 8.7 as
applicable.

Section 8.9 Product Trademarks.

8.9.1Ownership and Prosecution of Product Trademarks. Astellas shall own all
right, title, and interest to trademarks, branding and logos associated
specifically with each Product (collectively, “Product Trademarks”) in the
Territory, and shall be responsible for the registration, prosecution, and
maintenance thereof. [***]. CytomX shall provide, [***], assistance and
documents reasonably requested by Astellas in support of its prosecution,
registration, and maintenance of the Product Trademarks.

8.9.2Enforcement of Product Trademarks. Astellas shall have the sole right and
responsibility for taking such action as Astellas deems necessary against a
Third Party based on any alleged, threatened, or actual infringement, dilution,
misappropriation, or other violation of, or unfair trade practices or any other
like offense relating to, the Product Trademarks by a Third Party in the
Territory. [***] with respect thereto, and [***].

8.9.3Third Party Claims. Astellas shall have the sole right and responsibility
for defending against any alleged, threatened, or actual claim by a Third Party
that the use or registration of the Product Trademarks in the Territory
infringes, dilutes, misappropriates, or otherwise violates any trademark or
other right of that Third Party or constitutes unfair trade practices or any
other like offense, or any other claims as may be brought by a Third Party
against a Party in connection with the use of the Product Trademarks with
respect to a Product in the Territory. [***] with respect thereto, and [***].

8.9.4Notice and Cooperation. Each Party shall provide to the other Party prompt
written notice of any actual or threatened infringement of the Product
Trademarks in the Territory and of any actual or threatened claim that the use
of the Product Trademarks in the Territory violates the rights of any Third
Party, promptly after becoming aware of the foregoing. CytomX agrees to
cooperate fully with Astellas, [***], with respect to any enforcement action or
defense commenced pursuant to this Section 8.9.  Astellas shall consult with
CytomX and consider any input from CytomX in good faith with respect to the
registration, prosecution, maintenance, enforcement or defense of any Product
Trademarks used in connection with any Cost Share Products.

39



 

 



 

--------------------------------------------------------------------------------

 

Article 9.  REPRESENTATIONS, WARRANTIES AND COVENANTS

Section 9.1 Mutual Representations and Warranties.  Each Party represents and
warrants to the other Party, as of the Effective Date, that:

(a)it is duly incorporated and validly existing, in the case of CytomX, under
the Law of Delaware, and in the case of Astellas, Japan, and has full corporate
power and authority to enter into this Agreement and to carry out the provisions
hereof;

(b)it is duly authorized to execute and deliver this Agreement and to perform
its obligations hereunder, and the individual executing this Agreement on its
behalf has been duly authorized to do so by all requisite corporate action;

(c)this Agreement is legally binding upon it and enforceable in accordance with
its terms and the execution, delivery and performance of this Agreement by it
have been duly authorized by all necessary corporate action and do not and will
not: (x) conflict with, or constitute a default under, any agreement, instrument
or understanding, oral or written, to which it is a party or by which it may be
bound, or violate any material applicable Law or (y) require any consent or
approval of its stockholders or similar action; and

(d)it is not under any obligation, contractual or otherwise, to any Person that
conflicts with or is inconsistent in any material respect with the terms of this
Agreement.

Section 9.2 Additional CytomX Representations and Warranties.  CytomX represents
and warrants to Astellas that, as of the Effective Date:

(a)CytomX has full legal or beneficial title and ownership of, or an exclusive
license to, the CytomX Patents listed on Exhibit A-1 as of the Effective Date
(the “Existing Patents”) as is necessary to grant the licenses (or sublicenses)
to Astellas to such CytomX Patents that CytomX purports to grant pursuant to
this Agreement;  

(b)CytomX has the rights necessary to grant the licenses to Astellas under
CytomX Know-How that CytomX purports to grant pursuant to this Agreement and, to
CytomX’s knowledge, as of the Effective Date, CytomX has the right to (i) use
all CytomX Know-How in the conduct of the Preclinical Research Plan and (ii)
permit Astellas to use the CytomX Know-How in the conduct of its Exploitation
activities under this Agreement;

(c)to CytomX’s knowledge, none of CytomX, its Affiliates or UCSB is in breach of
the UCSB Agreement. To CytomX’s knowledge, no party to the UCSB Agreement has
threatened to terminate, or has otherwise alleged any material breach under,
such agreement. To CytomX’s knowledge, the UCSB Agreement is in full force and
effect in accordance with its terms;

(d)a true, correct and complete copy (subject to partial redactions) of the UCSB
Agreement existing as of the Effective Date has been provided or made available
to Astellas prior to the Effective Date. Except for the UCSB Agreement, as of
the Effective Date, there is no other agreement pursuant to which CytomX
in-licenses any Existing Patent;  

(e)except as otherwise disclosed by CytomX to Astellas prior to the Effective
Date, no claim or action has been brought or, to CytomX’s knowledge, threatened
by any Third Party alleging that (i) the Existing Patents are invalid or
unenforceable, (ii) use of the CytomX IP as contemplated herein

40



 

 



 

--------------------------------------------------------------------------------

 

infringes or misappropriates or would infringe or misappropriate any right of
any Third Party or (iii) the Development, Manufacturing or Commercialization of
the Products as contemplated herein does or will violate, infringe,
misappropriate or otherwise conflict or interfere with, any Patent or other
intellectual property or proprietary right of any Person, and no Existing Patent
is the subject of any interference, opposition, cancellation or other protest
proceeding.  Except as otherwise disclosed by CytomX to Astellas prior to the
Effective Date, CytomX has not received any written notice from any Third Party
asserting or alleging that the Exploitation, development, manufacture, use or
sale of any Product infringes the rights of such Third Party in the Territory;

(f)the Existing Patents are being diligently prosecuted in the respective patent
offices in the Territory in accordance with applicable Law. To CytomX’s
knowledge, the Existing Patents have been filed and maintained properly and
correctly and all applicable fees have been paid on or before the due date for
payments;

(g)to CytomX’s knowledge, each of the Existing Patents properly identifies each
and every inventor of the claims thereof as determined in accordance with the
Laws of the jurisdiction in which each such Existing Patent is issued or such
application is pending;

(h)to CytomX’s knowledge, (i) the conception, development and reduction to
practice of the Existing Patents and CytomX Know-How existing as of the
Effective Date and licensed to Astellas pursuant to this Agreement have not
constituted or involved the misappropriation of any trade secret of any Third
Party and (ii) except with respect to the UCSB Agreement, completion by CytomX
of any Preclinical Research within the scope of activities set forth in the
initial Preclinical Research Plan as of the Effective Date does not require any
materials, technology or intellectual property that would require any royalty
obligation to a Third Party;

(i)to CytomX’s knowledge, no Third Party, including any current or former
employee or consultant of CytomX, is infringing or misappropriating, is
threatening to infringe or misappropriate, or has infringed or misappropriated
any Existing Patents and CytomX Know-How existing as of the Effective Date;

(j)to CytomX’s knowledge, each Person who has or has had any rights in or to any
Existing Patents or any CytomX Know-How, has assigned and has executed an
agreement assigning its entire right, title and interest in and to such Existing
Patents and CytomX Know-How to CytomX. To CytomX’s knowledge, no current
officer, employee, agent or consultant of CytomX or any of its Affiliates is in
violation of any term or any assignment or other agreement regarding the
protection of Patent Rights or proprietary information of CytomX or such
Affiliate or of any employment contract or any other contractual obligation
relating to the relationship of any such Person with CytomX;

(k)the CytomX Know-How that constitutes a material trade secret of CytomX has
been the subject of reasonable steps by CytomX to maintain its confidentiality.
To CytomX’s knowledge, no material breach of a confidentiality obligation to
CytomX with respect to any material CytomX Know-How that constitutes a trade
secret of CytomX has been committed by any Third Party;

(l)to CytomX’s knowledge, other than pursuant to the UCSB Agreement, there are
no amounts that will be required to be paid to a Third Party based on sales of
any Products (other than for ordinary course service agreements), as a result of
the Development, Manufacture or Commercialization

41



 

 



 

--------------------------------------------------------------------------------

 

of such Products in accordance with this Agreement that arise out of any
agreement to which CytomX or any of its Affiliates is a party, and no such
agreement will result in any Third Party obtaining any interest in, or any right
to assert any claim in or with respect to, any rights granted to Astellas under
this Agreement;

(m)except with respect to the Patent Rights licensed under the UCSB Agreement,
the inventions claimed or covered by the Existing Patents (i) were not
conceived, discovered, developed or otherwise made in connection with any
research activities funded, in whole or in part, by the federal government of
the United States or any agency thereof, (ii) are not a “subject invention” as
that term is described in 35 U.S.C. Section 201(f) and (iii) are not otherwise
subject to the provisions of the Bayh-Dole Act; and

(n)[***].

Section 9.3 Covenants.  

(a)Employees, Consultants and Contractors.  Each Party covenants that it has
obtained or will obtain written agreements from each of its employees,
consultants, contractors, agents and Sublicensees who perform research or
development activities pursuant to this Agreement or otherwise participate in
the Exploitation of Products pursuant to this Agreement, which agreements will
obligate such persons to obligations of confidentiality and non-use and to
assign inventions in a manner consistent with the provisions of this Agreement.

(b)Debarment.  Each Party represents, warrants and covenants to the other Party
that it is not debarred, excluded, disqualified, or the subject of disbarment,
exclusion or disqualification proceedings under the U.S. Food, Drug and Cosmetic
Act or comparable Laws in any country or jurisdiction other than the U.S. and,
to its knowledge, does not, and will not during the Term knowingly, employ or
use, directly or indirectly, including through Affiliates or Sublicensees, the
services of any person who is debarred, excluded, disqualified, or the subject
of disbarment, exclusion or disqualification proceedings in connection with
activities relating to any Product.  In the event that either Party becomes
aware of the debarment, exclusion or disqualification or threatened debarment,
exclusion or disqualification of any person providing services to such Party,
directly or indirectly, including through Affiliates or Sublicensees, which
directly or indirectly relate to activities contemplated by this Agreement, such
Party shall promptly notify the other Party in writing and such Party shall
cease employing, contracting with, or retaining any such person to perform any
such services.

(c)Compliance. Each Party shall comply with applicable Law in the course of
performing its obligations or exercising its rights pursuant to this Agreement.
Neither Party (nor any of their Affiliates) shall be required under this
Agreement to take any action or to omit to take any action otherwise required to
be taken or omitted by it under this Agreement if the taking or omitting of such
action, as the case may be, could in its reasonable opinion violate any
settlement, consent order, corporate integrity agreement, or judgment to which
it may be subject from time to time during the Term. Notwithstanding anything to
the contrary in this Agreement, neither Party nor any of its Affiliates shall be
required to take, or shall be penalized for not taking, any action that such
Party reasonably believes is not in compliance with applicable Law.

(i)Each Party agrees, on behalf of itself and its officers, directors,
employees, Affiliates and agents, that, in connection with the matters that are
the subject of this Agreement, and the performance of its obligations hereunder:
(A) it will comply with the U.S. Foreign Corrupt Practices Act,

42



 

 



 

--------------------------------------------------------------------------------

 

as amended, the UK Bribery Act 2010, as amended, and any other applicable Law
relating to or concerning public or commercial bribery or corruption
(collectively, “Anti-Bribery and Anti-Corruption Laws”) and its applicable
anti-corruption policies (“Anti-Corruption Policies”), and will not take any
action that will cause the other Party or its Affiliates to be in violation of
any such laws or policies; (B) it will not, directly or indirectly, pay, offer
or promise to pay, or authorize the payment of any money, or give, offer or
promise to give or authorize the giving of anything of value to any Public
Official or Entity for the purpose of influencing the acts of such Public
Official or Entity to induce them to use their influence with any Governmental
Authority, or obtaining or retaining business or any improper advantage in
connection with this Agreement, or that would otherwise violate any Anti-Bribery
and Anti-Corruption Laws or Anti-Corruption Policies; and (C) it will not
directly or indirectly solicit, receive or agree to accept any payment of money
or anything else of value in violation of the Anti-Bribery and Anti-Corruption
Laws or the Anti-Corruption Policies.

(ii)Each Party, on behalf of itself and its officers, directors, employees,
Affiliates, agents and representatives, represents and warrants to the other
Party that, in connection with the matters that are the subject of this
Agreement, and the performance by each Party of its obligations hereunder: (A)
to its knowledge, as of the Effective Date, it and its Affiliates have not
committed any Material Anti-Corruption Law Violation; and (B) to its knowledge,
none of its contracts, licenses or other assets that are the subject of this
Agreement were procured in violation of the Anti-Bribery and Anti-Corruption
Laws.

(iii)Each Party will keep and maintain accurate books, accounts, invoices and
reasonably detailed records in connection with the performance of its
obligations under, and payments made in connection with, this Agreement,
including all records required to establish compliance with the provisions of
this Section 9.3(c), until the later of (A) six (6) years after the end of the
period to which such books and records pertain or (B) the expiration of the
applicable statute of limitations (or any extension thereof).

(iv)If a Party becomes aware that any of its officers, directors or employees
becomes during the Term a Public Official or Entity in a position to take or
influence official action for or against a Party in connection with the
performance of its obligations under this Agreement, that Party will promptly
notify the other Party.  A Party shall notify the other Party upon receiving a
formal notification that it is the target of a formal investigation by a
Governmental Authority for a Material Anti-Corruption Law Violation or upon
receipt of information from any of its representatives that any of them is the
target of a formal investigation by a Governmental Authority for a Material
Anti-Corruption Law Violation in connection, in either case in connection with
this Agreement.

(v)If either Party requests that any other Party complete a compliance
certification certifying compliance with this Section 9.3(c), which request
shall occur no more than twice in the first Calendar Year that a Party makes
such request and once per Calendar Year thereafter, such other Party shall
promptly complete and deliver such compliance certification truthfully and
accurately.  If either Party requests, in connection with a corporate integrity
agreement or similar arrangement with a Governmental Authority, that any other
Party complete a compliance certification certifying adherence to and compliance
with such other Party’s code of conduct and compliance program with respect to
such other Party’s activities under this Agreement, which request shall occur no
more than once per Calendar Year, such other Party shall cooperate with the
first Party to promptly complete and deliver such compliance certification
truthfully and accurately, and should there be reasonable additional requests of

43



 

 



 

--------------------------------------------------------------------------------

 

such other Party as a result of a corporate integrity agreement or similar
arrangement with a Governmental Authority of the requesting Party, such other
Party shall comply with such requests.

(vi)In the event that a Party has a good faith reason to believe that the other
Party may be in breach or violation of any representation, warranty or
undertaking in this Section 9.3(c), such Party shall have the right to conduct
an examination and audit of relevant books and records of the other Party and,
during the pendency of such examination, to suspend any obligations on the part
of such Party to the other Party, other than the obligation to pay any payments
payable to the other Party pursuant to this Agreement. In the event that a Party
becomes aware, whether or not through audit, that the other Party is in breach
of or in violation of any representation, warranty or undertaking in this
Section 9.3(c), then that Party shall have the right to take such steps as are
reasonably necessary in order to avoid a violation or continuing violation of
the Anti-Bribery and Anti-Corruption Laws, including by requesting such
additional representations, warranties, undertakings and other provisions
including a further audit as it believes in good faith are reasonably necessary.

(d)No Grant of Conflicting Rights.  Neither Party nor any of its respective
Affiliates will, during the Term, enter into any agreements or grant any right,
title or interest to any Person that is inconsistent with the rights and
licenses granted to the other Party hereunder, and each Party will maintain and
keep in full force and effect all agreements necessary to perform its
obligations, and grant the rights granted to the other Party, hereunder.

Section 9.4 Additional CytomX Covenants.

(a) Encumbrances. CytomX will not and will cause its Affiliates not to, without
the prior written consent of Astellas, encumber or diminish the rights granted
to Astellas hereunder or any portion of the CytomX IP with liens, charges or
encumbrances that would adversely affect Astellas’ ability to Exploit the
Products in any material respect, including by amending or modifying (or
permitting to be amended or modified) the UCSB Agreement or entering into,
amending or modifying any other agreement between CytomX or any of its
Affiliates and a Third Party under which Astellas is granted or requires a
sublicense or other rights in order to perform under this Agreement or Exploit
any Product without limitation (subject only to the provisions of this
Agreement).

 

(b) Breach.  Except to the extent of any breach or failure to perform as would
not have an adverse effect on Astellas or its rights hereunder in any material
respect, CytomX will not, and will cause its Affiliates and its and their
respective contractors and agents not to, breach or fail to perform under the
UCSB Agreement or any other agreement under which Astellas is granted a
sublicense or other rights in order to perform under this Agreement or Exploit
any Product without limitation.

 

Section 9.5 Obtainment of Rights. Each Party has or will obtain from each of its
Affiliates, Sublicensees, subcontractors, employees and agents, and from the
employees and agents of its Affiliates, Sublicensees, subcontractors and agents,
who are performing tests or studies, or are otherwise participating in the
Exploitation of the Products or who otherwise have access to any of the other
Party’s information or other Confidential Information of the other Party, and
shall obtain from such Person during the Term, the licenses and other rights
necessary for such Party to grant to the other Party the rights and licenses
provided herein and for the other Party to perform its obligations hereunder,
without payments beyond those required by Article 7.

44



 

 



 

--------------------------------------------------------------------------------

 

 

Section 9.6 Disclaimer.  EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS ARTICLE
9, NEITHER PARTY MAKES ANY REPRESENTATIONS OR EXTENDS ANY WARRANTIES OF ANY
KIND, EITHER EXPRESS OR IMPLIED, INCLUDING WARRANTIES OF MERCHANTABILITY,
QUALITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT, OR VALIDITY OF
PATENT CLAIMS.

Article 10.  INDEMNIFICATION

Section 10.1 Indemnity.

10.1.1By CytomX.  CytomX agrees to defend Astellas, its Affiliates, and each of
their respective directors, officers, employees and agents (the “Astellas
Indemnified Parties”), at CytomX’s cost and expense, and will indemnify and hold
Astellas and the other Astellas Indemnified Parties harmless from and against
any claims, losses, costs, damages, fees or expenses (including reasonable legal
fees and expenses) (collectively, “Losses”) in connection with any claims,
actions, demands, suits or proceedings brought by a Third Party (including
product liability claims) (a “Third Party Claim”) to the extent arising out of
or resulting from [***]; except, in each case, to the extent such Losses result
from clause (a), (b), (c), or (d) of Section 10.1.2.  

10.1.2By Astellas.  Astellas agrees to defend CytomX, its Affiliates and their
respective directors, officers, employees and agents (the “CytomX Indemnified
Parties”), at Astellas’s cost and expense, and will indemnify and hold CytomX
and the other CytomX Indemnified Parties harmless from and against any Losses in
connection with any Third Party Claims to the extent arising out of or resulting
from [***]; except, in each case, to the extent such Losses result from clause
(a), (b), or (c) of Section 10.1.1 and except for any Losses incurred in
connection with Section 13.5 (except to the extent resulting from the gross
negligence or willful misconduct of Astellas, its Affiliates or a breach by
Astellas of its obligations under Section 13.5).  

Section 10.2 Procedure.  

10.2.1Notice. The indemnified Party (“Indemnitee”) will promptly notify the
indemnifying Party (“Indemnitor”) in writing of the assertion or the
commencement of the relevant Third Party Claim; provided, however, that any
failure or delay to notify shall not excuse any obligation of the Indemnitor,
except to the extent the Indemnitor is actually prejudiced thereby.  Such notice
must contain a description of the claim and the nature and amount of any Losses
(to the extent that the nature and the amount of such Losses is known at such
time). The Indemnitee shall furnish promptly to the Indemnitor copies of all
papers and official documents received in respect of any Losses and Third Party
Claims.

10.2.2Control of Defense. The Indemnitee hereby grants the Indemnitor the right
to assert sole management and control, at the Indemnitor’s sole expense, of the
defense of such Third Party Claim and its settlement; provided, however, that
the Indemnitor shall not settle any such Third Party Claim without the prior
written consent of the Indemnitee if such settlement does not include a complete
release from liability or if such settlement would involve the Indemnitee
undertaking an obligation (including the payment of money by the Indemnitee),
would bind or impair the Indemnitee, or includes any admission of wrongdoing by
the Indemnitee or that any intellectual property or proprietary right of
Indemnitee or this Agreement is invalid, narrowed in scope or
unenforceable.  The assertion of the defense of a Third Party Claim by the
Indemnitor shall not be construed as an acknowledgment that the Indemnitor

45



 

 



 

--------------------------------------------------------------------------------

 

is liable to indemnify the Indemnitee in respect of the Third Party Claim, nor
shall it constitute a waiver by the Indemnitor of any defenses it may assert
against the Indemnitee’s claim for indemnification. Upon assuming the defense of
a Third Party Claim, the Indemnitor may appoint as lead counsel in the defense
of the Third Party Claim any legal counsel selected by the Indemnitor, which
shall be reasonably acceptable to the Indemnitee. In the event the Indemnitor
assumes the defense of a Third Party Claim, except as provided in this Section
10.2.2, the Indemnitor shall not be liable to the Indemnitee for any legal
expenses subsequently incurred by such Indemnitee in connection with the
analysis, defense or settlement of the Third Party Claim unless specifically
requested in writing by the Indemnitor. In the event that it is ultimately
determined that the Indemnitor is not obligated to indemnify, defend or hold
harmless the Indemnitee from and against the Third Party Claim, the Indemnitee
shall reimburse the Indemnitor for any Losses incurred by the Indemnitor in
defense of the Third Party Claim. The Indemnitee shall have the right (at its
own expense) to be present in person or through counsel at all legal proceedings
giving rise to the right of indemnification.  Notwithstanding the foregoing, the
Indemnitee will have the right to employ separate counsel at the Indemnitor’s
expense and to control its own defense of the applicable Third Party Claim if:
(a) the employment thereof, and the assumption by the Indemnitor of such
expense, has been specifically authorized by the Indemnitor in writing, (b) the
Indemnitor has failed to assume the defense and employ counsel in accordance
with this Section 10.2.2 (in which case, the Indemnitee shall control the
defense), (c) there are or may be legal defenses available to the Indemnitee
that are different from or additional to those available to the Indemnitor, or
(d) in the reasonable opinion of counsel to the Indemnitee, a conflict or
potential conflict exists between the Indemnitee and the Indemnitor that would
make such separate representation advisable; provided that in no event will the
Indemnitor be required to pay fees and expenses under this sentence for more
than one firm of attorneys in any jurisdiction in any one legal action or group
of related legal actions.  In such event, the Indemnitee shall not settle or
compromise such Third Party claim without the prior written consent of the
Indemnitor, such consent not to be unreasonably withheld, conditioned or
delayed. The Indemnitor shall not be liable for any settlement, compromise or
other voluntary disposition of a Loss by an Indemnitee that is reached without
the written consent of the Indemnitor.

10.2.3Cooperation. Regardless of whether the Indemnitor chooses to defend or
prosecute any Third Party Claim, Indemnitee shall, and shall cause each other
indemnitee to, cooperate in the defense or prosecution thereof and shall furnish
such records, proceedings, hearings, trials and appeals as may be reasonably
requested in connection therewith. Such cooperation shall include access during
normal business hours afforded to the Indemnitor to, and reasonable retention by
the Indemnitee of, records and information that are reasonably relevant to such
Third Party Claim, and making Indemnitees and other employees and agents
available on a mutually convenient basis to provide additional information and
explanation of any material provided hereunder, and the Indemnitor shall
reimburse the Indemnitee for all of its reasonable out-of-pocket expenses in
connection therewith as set forth in Section 10.2.4.

10.2.4Expenses.  The reasonable and verifiable costs and expenses, including
costs, expenses, fees and disbursements of counsel, incurred by the Indemnitee
pursuant to Section 10.2.3 shall be reimbursed on a monthly basis in arrears by
the Indemnitor, without prejudice to the Indemnitor’s right to contest the
Indemnitee’s right to indemnification and subject to refund in the event the
Indemnitor is ultimately held not to be obligated to indemnify the Indemnitee.

Article 11.limitations of liability

46



 

 



 

--------------------------------------------------------------------------------

 

Section 11.1 LIMITATION OF DAMAGES.  EXCEPT FOR WILLFUL MISCONDUCT, IN NO EVENT
SHALL A PARTY BE LIABLE TO THE OTHER PARTY WITH RESPECT TO THIS AGREEMENT FOR
ANY PUNITIVE, INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES (INCLUDING
LOST REVENUE, LOST PROFITS, OR LOST SAVINGS) HOWEVER CAUSED AND UNDER ANY
THEORY, EVEN IF IT HAS NOTICE OF THE POSSIBILITY OF SUCH DAMAGES. THE
LIMITATIONS SET FORTH IN THIS SECTION 11.1 SHALL NOT APPLY WITH RESPECT TO ANY
BREACH OF ARTICLE 12.  NOTHING IN THIS SECTION 11.1 WILL LIMIT OR RESTRICT THE
INDEMNIFICATION RIGHTS OR OBLIGATIONS OF A PARTY UNDER ARTICLE 10 WITH RESPECT
TO ANY DAMAGES PAID OR REQUIRED TO BE PAID TO A THIRD PARTY IN CONNECTION WITH A
THIRD PARTY CLAIM.  

Section 11.2 Insurance.  Each of the Parties will, at their own respective
expense, procure and maintain during the Term, insurance policies consistent
with the normal business practices of prudent biopharmaceutical companies of
similar size and scope (or reasonable self-insurance sufficient to provide
materially the same level and type of protection).  Such insurance will not
create a limit to either Party’s liability hereunder.

Article 12.  CONFIDENTIALITY

Section 12.1 Confidential Information.

12.1.1Confidential Information.  Each Party (the “Receiving Party”) may receive
during the course and conduct of activities under this Agreement, certain
proprietary or confidential information of the other Party (the “Disclosing
Party”) as furnished to the Receiving Party by or on behalf of the Disclosing
Party.  The term “Confidential Information” means all ideas and information of
any kind, whether in written, oral, graphical, machine-readable or other form,
whether or not marked as confidential or proprietary, which are transferred,
disclosed or made available by Disclosing Party or at the request of Receiving
Party, including any of the foregoing of Affiliates or Third
Parties.  Notwithstanding anything to the contrary in the foregoing, (a) any
information that includes CytomX Platform Technology or CytomX Platform
Improvements IP shall be Confidential Information of CytomX, and CytomX shall be
deemed the Disclosing Party thereof for purposes of this Article 12, (b) [***]
shall be deemed to be [***], and [***] with respect thereto for purposes of this
Article 12, and (c) [***] shall, for the avoidance of doubt, be [***].

12.1.2Restrictions.  During the Term and for [***] years thereafter (or, for any
trade secret, for so long as the Disclosing Party maintains such trade secret as
a trade secret), Receiving Party will keep all Disclosing Party’s Confidential
Information in confidence with the same degree of care with which Receiving
Party holds its own confidential information (but in no event less than a
commercially reasonable degree of care).  Receiving Party will not use
Disclosing Party’s Confidential Information except in connection with the
performance of its obligations and exercise of its rights under this
Agreement.  Receiving Party has the right to disclose Disclosing Party’s
Confidential Information without Disclosing Party’s prior written consent to
Receiving Party’s Affiliates and their employees, subcontractors, consultants or
agents who have a need to know such Confidential Information in order to perform
its obligations and exercise its rights under this Agreement and who are bound
by restrictions on use and disclosure consistent with this Section
12.1.2.  Receiving Party will use diligent efforts to cause those entities and
persons to comply with the restrictions on use and disclosure in this Section
12.1.2.

47



 

 



 

--------------------------------------------------------------------------------

 

Receiving Party assumes responsibility for those entities and persons
maintaining Disclosing Party’s Confidential Information in confidence and using
same only for the purposes described herein.

12.1.3Exceptions.  Receiving Party’s obligation of nondisclosure and the
limitations upon the right to use the Disclosing Party’s Confidential
Information will not apply to the extent that Receiving Party can demonstrate
that the Disclosing Party’s Confidential Information: (a) was known to Receiving
Party or any of its Affiliates prior to the time of disclosure without any
obligation of confidentiality with respect to such information (provided that
subsection (a) shall not apply to Astellas’s obligation of nondisclosure and the
limitations upon the right to use any information that includes CytomX Platform
Technology that is first disclosed by Astellas to CytomX); (b) is or becomes
public knowledge through no wrongful act, fault or omission of Receiving Party
or any of its Affiliates; (c) is subsequently obtained by Receiving Party or any
of its Affiliates from a Third Party not known by the Receiving Party after due
inquiry to be under an obligation of confidentiality; (d) has been independently
discovered or developed by employees, subcontractors, consultants or agents of
Receiving Party or any of its Affiliates without the aid, application or use of
Disclosing Party’s Confidential Information, as evidenced by contemporaneous
written records; or (e) was released from the restrictions set forth in this
Agreement by express prior written consent of the Disclosing Party.

12.1.4Permitted Disclosures.  Receiving Party may disclose Disclosing Party’s
Confidential Information to the extent (and only to the extent) such disclosure
is reasonably necessary in the following instances:

(a)in order to comply with applicable Law (including any securities law or
regulation or the rules of a securities exchange or as a requirement in filing
for an International Nonproprietary Name (INN) or the like) or with a legal or
administrative proceeding, or in connection with prosecuting or defending
litigation;

(b)in connection with prosecuting and defending litigation, Marketing Approvals
and other Regulatory Filings and communications, and filing, prosecuting and
enforcing Patent Rights in connection with Receiving Party’s rights and
obligations pursuant to this Agreement; and

(c)in connection with exercising its rights hereunder, to its Affiliates,
potential and future collaborators (including Sublicensees), advisors, or
independent contractors; and, to the extent necessary in connection with their
evaluation of potential or actual investment, financing, acquisition or other
transaction, investment bankers, legal or other advisors, investors, lenders,
financial partners and their attorneys and agents, acquirers or permitted
assignees who have a need to know and are under written confidentiality and
non-use agreements at least as restrictive as hereunder, but may be of shorter
duration (except for trade secrets which shall be maintained as confidential as
long as they are trade secrets) to the extent such shorter duration is
reasonable and customary in the case of investment bankers, legal or other
advisors, investors, lenders, or financial partners and their attorneys and
agents;

provided, however, that (1) with respect to Sections 12.1.4(a) or 12.1.4(b),
where reasonably possible, Receiving Party will notify Disclosing Party of
Receiving Party’s intent to make any disclosure pursuant thereto sufficiently
prior to making such disclosure so as to allow Disclosing Party adequate time to
take whatever action it may deem appropriate to protect the confidentiality of
the information to be disclosed and, in the event that no protective order or
other remedy is obtained, or the Disclosing Party waives compliance with the
terms of this Agreement, the Receiving Party shall furnish only that portion of
Confidential Information that the Receiving Party is advised by counsel is
legally required to be disclosed; and (2) with respect to Section 12.1.4(c), (A)
each of those named people and entities are bound by

48



 

 



 

--------------------------------------------------------------------------------

 

restrictions on use and disclosure consistent with Section 12.1.2 (other than
advisors, investment bankers, investors and lenders, which must be bound prior
to disclosure by commercially reasonable obligations of confidentiality) and (B)
financial terms shall not be disclosed to any such potential acquirer or
investor if it has a competing product to any Product.

12.1.5Use of Name. Except as expressly provided herein, neither Party shall
mention or otherwise use the name, logo or trademark of the other Party or any
of its Affiliates (or any abbreviation or adaptation thereof) in any
publication, press release, marketing and promotional material, or other form of
publicity without the prior written approval of such other Party in each
instance. The restrictions imposed by this Section 12.1.5 shall not prohibit
either Party from making any disclosure identifying the other Party that, in the
opinion of the Disclosing Party’s counsel, is required by applicable Law
(including any securities law or regulation or the rules of a securities
exchange or as a requirement in filing for an International Nonproprietary Name
(INN) or the like) or with a legal or administrative proceeding, or in
connection with prosecuting or defending litigation; provided that such Party
shall submit the proposed disclosure identifying the other Party in writing to
the other Party as far in advance as reasonably practicable so as to provide a
reasonable opportunity to comment thereon.

 

Section 12.2 Product Information. [***] recognizes that [***].  Accordingly,
[***] agrees to [***]; except to the extent [***].  

 

Section 12.3 Terms of this Agreement; Public Announcements.

12.3.1The Parties agree that the terms of this Agreement will be treated as
Confidential Information of both Parties, and thus may be disclosed only as
permitted by this Agreement.  Except as required by Law or as permitted under
Section 12.1.4, each Party agrees not to issue any press release or public
statement disclosing information relating to this Agreement or the transactions
contemplated hereby or the terms hereof without the prior written consent of the
other Party, not to be unreasonably withheld, conditioned or
delayed.  Notwithstanding the foregoing, a press release in the form attached
hereto as Exhibit E shall be issued by the Parties on or as promptly as
practicable after the Effective Date.  Without limiting Section 12.1.4, the
Parties agrees to seek reasonable and customary redactions in any filing of this
Agreement with the SEC.

12.3.2The Parties agree that each Party may issue future announcements
concerning the advancement of a Product; provided that, except as permitted
under Section 12.1.4, any such announcement by CytomX has been mutually agreed
upon by the Parties (such agreement not to be unreasonably withheld,
conditioned, or delayed) or contains only information that has been previously
publicly announced.  The foregoing notwithstanding, CytomX may publicly announce
the achievement and amount of any milestone entitling CytomX to receive a
payment, the exercise of the Cost Share Option, and the exercise of the
Co-Commercialization Option ; provided that, except as permitted under Section
12.1.4, CytomX shall submit to Astellas for prior review a draft of the proposed
announcement and reasonably consider comments made by Astellas and, to the
extent practicable if so desired by Astellas, the Parties shall coordinate the
timing of any such release.

Section 12.4 Publication.  

12.4.1Subject to the requirements of this Article 12, Astellas will have the
sole right to publish and make scientific presentations, issue press releases
(except with respect to the terms of this

49



 

 



 

--------------------------------------------------------------------------------

 

Agreement, which is governed by Section 12.3) or make other public disclosures
with respect to Astellas IP [***] consistent with Astellas’s publication
policy.  CytomX will not issue any such publications without Astellas’s prior
written consent, except as required by applicable Law or as otherwise permitted
under this Agreement.  Notwithstanding the foregoing, any such publication or
presentation to be made by Astellas that names CytomX will require the prior
written consent of CytomX.

12.4.2Subject to the requirements of this Article 12, CytomX will have the sole
right to publish and make scientific presentations, issue press releases (except
with respect to the terms of this Agreement, which is governed by Section 12.3)
or make other public disclosures with respect to the CytomX Platform
Improvements IP consistent with CytomX’s publication practices.  Astellas will
not issue any such publications without CytomX’s prior written consent, except
as required by applicable Law.  Notwithstanding the foregoing, any such
publication or presentation to be made by CytomX that names Astellas will
require the prior written consent of Astellas.

12.4.3The Party that is entitled under this Section 12.4 to make a publication
or presentation (the “Publishing Party”) will deliver to the other Party (the
“Non-Publishing Party”) a copy of the proposed written publication or outline of
presentation to be made by the Publishing Party at least [***] days in advance
of submission (or, where a copy of such publication or presentation is not
available at such time, a draft or outline of such publication or a description
of such presentation), and the Non-Publishing Party will have the right to: (a)
require a delay of submission of not more than [***] days to enable the filing
of patent applications and information from such proposed publication or
presentation in accordance with this Agreement; and (b) prohibit disclosure of
any of the Non-Publishing Party’s Confidential Information in any such proposed
publication or presentation. If the Non-Publishing Party has not provided any
comments or otherwise exercised its rights as described in this Section 12.4.3
within [***] days of receiving a copy of such proposed written publication or
outline of presentation, the Publishing Party shall be free to submit such
publication or to orally disclose or publish the disclosed information in a
manner consistent with this Article 12.

Section 12.5 Relationship to the Confidentiality Agreement.  This Agreement
supersedes the Confidential Disclosure Agreements; provided, however, that all
“Confidential Information” disclosed or received by the Parties thereunder will
be deemed “Confidential Information” hereunder and will be subject to the terms
and conditions of this Agreement.

Section 12.6 Attorney-Client Privilege.  Neither Party is waiving, nor will be
deemed to have waived or diminished, any of its attorney work product
protections, attorney-client privileges or similar protections and privileges
recognized under the applicable Law of any jurisdiction as a result of
disclosing information pursuant to this Agreement, or any of its Confidential
Information (including Confidential Information related to pending or threatened
litigation) to the Receiving Party, regardless of whether the Disclosing Party
has asserted, or is or may be entitled to assert, such privileges and
protections.  The Parties may become joint defendants in proceedings to which
the information covered by such protections and privileges relates and may
determine that they share a common legal interest in disclosure between them
that is subject to such privileges and protections, and in such event, may enter
into a joint defense agreement setting forth, among other things, the foregoing
principles but are not obligated to do so.  

Section 12.7 Survival. All Confidential Information shall continue to be subject
to the terms of this Agreement for the period set forth in Section 12.1.2.

50



 

 



 

--------------------------------------------------------------------------------

 

Article 13.  TERM & TERMINATION

Section 13.1 Term.  The term of this Agreement shall commence on the Effective
Date, and unless terminated earlier as provided in this Article 13, shall
continue in full force and effect, on a Product-by-Product and
country-by-country basis, until expiration of the obligation to make payments
under this Agreement with respect to each Product in each country (the “Term”).

Section 13.2 Termination by CytomX.  

13.2.1CytomX will have the right to terminate this Agreement in the event of any
material breach by Astellas of any terms and conditions of this Agreement to the
extent that such breach materially and adversely impacts the expected benefits
to be obtained by CytomX under this Agreement [***]; provided, however, that
CytomX has [***]; provided further, however, such termination will not be
effective if such breach has been cured within [***] days after written notice
thereof is given by CytomX to Astellas specifying the nature of the alleged
breach; provided further, however, if such breach (except for payment breaches)
is not reasonably subject to cure within [***] days after receipt of written
notice thereof, then Astellas shall continue to use good faith efforts to cure
such breach and shall have provided to CytomX a written plan intended to cure
(and that Astellas reasonably believes will cure) such breach as soon as
reasonably practicable thereafter.  Notwithstanding the foregoing in this
Section 13.2.1, in the event of a good faith dispute as to whether a material
breach by Astellas allowing for termination hereunder has occurred, the
foregoing cure period with respect thereto will be tolled pending final
resolution of such dispute in accordance with the terms of this Agreement;
provided, however, if such dispute relates to payment, such tolling of the cure
period will only apply with respect to payment of the disputed amounts, and not
with respect to any undisputed amount.

13.2.2Notwithstanding Section 13.2.1, if the material breach and failure to cure
otherwise meeting the termination standard set forth in Section 13.2.1 is (a)
[***], CytomX shall not have the right to terminate this Agreement in its
entirety but shall have the right to terminate this Agreement [***] or (b) with
respect to Astellas’s obligations under this Agreement with respect to any
particular  Collaboration Target, CytomX shall not have the right to terminate
this Agreement in its entirety but shall have the right to terminate this
Agreement solely with respect to such Collaboration Target.

13.2.3CytomX will have the right to terminate this Agreement if, at any time,
Astellas: (a) files in any court or agency pursuant to any statute or regulation
of any state or country, a petition in bankruptcy or insolvency or for
reorganization or for an arrangement or for the appointment of a receiver or
trustee of Astellas or of its assets, in each case that is not dismissed within
[***] days after the filing thereof; (b) is served with an involuntary petition
against it, filed in any insolvency proceeding, and such petition will not be
dismissed within [***] days after the filing thereof; (c) passes a resolution
for its winding up or proposes to be or is a party to any dissolution or
liquidation; or (d) makes or will make an assignment of substantially all of its
assets for the benefit of its creditors.

13.2.4CytomX will have the right to terminate this Agreement immediately upon
written notice to Astellas if Astellas or any of its Sublicensees or Affiliates
initiates or asserts any CytomX Patent Challenge and fails to initiate
rescission of such CytomX Patent Challenge within [***] Business Days after such
written notice and thereafter fails to rescind such CytomX Patent Challenge
within [***] days after such written notice.  In the event any Sublicensee (or
any Person acting on its behalf) of Astellas initiates or asserts any CytomX
Patent Challenge in any forum, Astellas shall, upon written request by CytomX,
immediately terminate the applicable sublicense agreement with such Sublicensee.

51



 

 



 

--------------------------------------------------------------------------------

 

Section 13.3 Termination by Astellas.

13.3.1CytomX Breach.  Astellas will have the right to terminate this Agreement
in the event of any material breach by CytomX of any terms and conditions of
this Agreement to the extent that such breach materially and adversely impacts
the expected benefits to be obtained by Astellas under this Agreement [***];
provided, however, that Astellas has [***]; provided further, however, that such
termination will not be effective if such breach has been cured within [***]
days after written notice thereof is given by Astellas to CytomX specifying the
nature of the alleged breach; provided further, however, if such breach is not
reasonably subject to cure within [***] days after receipt of written notice
thereof, then CytomX shall continue to use good faith efforts to cure such
breach and shall have provided to Astellas a written plan intended to cure (and
that CytomX reasonably believes will cure) such breach as soon as reasonably
practicable thereafter.  Notwithstanding the foregoing in this Section 13.3.1,
in the event of a good faith dispute as to whether a material breach by CytomX
has occurred, the foregoing cure period with respect thereto will be tolled
pending final resolution of such dispute in accordance with the terms of this
Agreement; provided, however, if such dispute relates to payment, such tolling
of the cure period will only apply with respect to payment of the disputed
amounts, and not with respect to any undisputed amount.

13.3.2Notwithstanding Section 13.3.1, if the material breach and failure to cure
otherwise meeting the termination standard set forth in Section 13.2.1 is [***],
Astellas shall not have the right to terminate this Agreement in its entirety
but shall have the right to terminate this Agreement solely with respect to such
Collaboration Target.  

13.3.3CytomX Bankruptcy or Insolvency. Astellas will have the right to terminate
this Agreement if, at any time, CytomX: (a) files in any court or agency
pursuant to any statute or regulation of any state or country, a petition in
bankruptcy or insolvency or for reorganization or for an arrangement or for the
appointment of a receiver or trustee of CytomX or of its assets, in each case
that is not dismissed within [***] days after the filing thereof; (b) is served
with an involuntary petition against it, filed in any insolvency proceeding, and
such petition will not be dismissed within [***] days after the filing thereof;
(c) passes a resolution for its winding up or proposes to be or is a party to
any dissolution or liquidation; or (d) makes or will make an assignment of
substantially all of its assets for the benefit of its creditors.

13.3.4Other Termination for Cause. Astellas may terminate this Agreement on a
Product-by-Product or Collaboration Target-by-Collaboration Target basis
effective immediately upon written notice to CytomX in the event that (a)
Astellas in good faith believes it is not advisable for Astellas to continue to
Develop or Commercialize any Products as a result of a perceived serious safety
issue regarding the use of any Product (as determined by Astellas’s senior
executive or committee responsible for Product safety), provided that Astellas
and CytomX shall first discuss such safety issue and attempt to resolve such
safety issue in good faith prior to Astellas providing such notice of
termination, or (b) CytomX or any of its Sublicensees or Affiliates initiates or
asserts any Astellas Patent Challenge and fails to initiate rescission of such
Astellas Patent Challenge within [***] Business Days after such written notice
and thereafter fails to rescind such Astellas Patent Challenge within [***] days
after such written notice.  In the event any Sublicensee (or any Person acting
on its behalf) of CytomX initiates or asserts any Astellas Patent Challenge in
any forum, CytomX shall, upon written request by Astellas, immediately terminate
the applicable sublicense agreement with such Sublicensee.

52



 

 



 

--------------------------------------------------------------------------------

 

13.3.5Discretionary Termination.  Astellas, in its sole discretion, may
terminate this Agreement in its entirety effective as of any time after [***]
anniversary of the Effective Date upon delivery of (a) at least [***] days’
prior written notice to CytomX [***], (b) at least [***] days’ prior written
notice to CytomX [***], and (c) at least [***] prior written notice to CytomX
[***].  Astellas, in its sole discretion, may terminate this Agreement on a
Product-by-Product or country-by-country basis at any time during the Term upon
delivery of (i) at least [***] days’ prior  written notice to CytomX [***], (ii)
at least [***] days prior written notice to CytomX [***], and (iii) at least
[***] prior written notice to CytomX [***].

Section 13.4 Effects of Termination.  Following the expiration of the Term or if
this Agreement is terminated pursuant to Section 13.3.1, Section 13.3.3 or
Section 13.3.4(b) (or with respect to the terminated portion thereof in a
partial termination pursuant to Section 13.3.2(b) or Section 13.3.4(b)), the
grants to Astellas in Section 4.1 shall (i) become exclusive, perpetual and
irrevocable (and sublicenseable through multiple tiers), [***], (ii) become
royalty-free following expiration of the Term and (iii) in the case of any such
termination (but not expiration of the Term) of all Collaboration Targets (if
this Agreement is terminated in its entirety) or the applicable Collaboration
Target (if this Agreement is partially terminated), [***]. Upon termination by a
Party, as applicable, under Section 13.2, Section 13.3.4(a) or Section 13.3.5
(or, to the extent this Agreement is terminated solely with respect to a
particular Product or a particular jurisdiction pursuant to Section 13.2.2, or
Section 13.3.4(a), then the remainder of this Section 13.4 shall only apply to
the terminated Product or the terminated jurisdiction), the following shall
apply:

13.4.1Ongoing Clinical Studies.  If Astellas is conducting (or having conducted
on its behalf) any on-going clinical studies for which it has responsibility
hereunder in which patient dosing has commenced, Astellas shall, subject to
CytomX’s rights under Section 13.5, either (a) continue to conduct such clinical
studies, or (b) responsibly wind-down, in accordance with accepted
biopharmaceutical industry norms and ethical practices, and [***].  

13.4.2Commercialization. Astellas, its Affiliates and its and their Sublicensees
and subcontractors shall be entitled to continue to sell (but not to actively
promote after the effective date of termination) any existing inventory of each
terminated Product in each terminated country of the Territory for which
Marketing Approval therefor has been obtained (provided that such Products shall
have launched in each such terminated country as of the applicable effective
date of termination), in accordance with the terms and conditions of this
Agreement (the “Commercialization Wind-Down Period”), subject to Astellas’s
ongoing obligation to pay to CytomX royalties, Profit share and milestones in
accordance with this Agreement with respect to such sales.

13.4.3Termination of Licenses and Sublicense; Payments.  Except as set forth
herein, all relevant licenses and sublicenses granted under Article 4, as of the
effective date of such termination, shall terminate automatically unless
otherwise agreed by the Parties, except that Astellas shall retain a
non-exclusive, worldwide license under Section 4.1 to sell, offer for sale and
import Products during the Commercialization Wind-Down Period.  All undisputed
amounts due or payable to a Party hereunder that were accrued prior to the date
of termination or during the Commercialization Wind-Down Period shall remain due
and payable except as otherwise set forth in the last sentence of this Section
13.4.3. Upon the effective date of such termination Astellas will have no
further diligence obligations under this Agreement.  Astellas will not be
required [***].  

53



 

 



 

--------------------------------------------------------------------------------

 

13.4.4Destruction of Confidential Information.  Each Party shall destroy or
cause to be destroyed (or, at the other Party’s written request, return or cause
to be returned) all Confidential Information of the other Party in the
possession of such Party or its Affiliates or Sublicensees as of the effective
date of expiration or termination (with the exception of one copy of such
Confidential Information, which may be retained by the legal department of the
Party that received such Confidential Information to confirm compliance with the
non‑use and non‑disclosure provisions of this Agreement), and any Confidential
Information of the other Party contained in its laboratory notebooks or
databases; provided that each Party may retain and continue to use such
Confidential Information of the other Party to the extent necessary to exercise
any surviving rights, licenses or obligations under this
Agreement.  Notwithstanding the foregoing, a Party shall not be required to
destroy any computer files created during automatic system back up that are
subsequently stored securely by it and not readily accessible to its employees,
consultants, or others who received Confidential Information under this
Agreement.  Astellas shall destroy or cause to be destroyed, or at CytomX’s
option, return or cause to be returned to CytomX, all Materials of CytomX in the
possession of Astellas or its Affiliates or Sublicensees as of the effective
date of expiration or termination.

Section 13.5 Product Reversion.  Upon termination by CytomX pursuant to Section
13.2 or by Astellas pursuant to Section 13.3.5, in each case only with respect
to the Initial Target or any other Collaboration Target that was nominated by
CytomX pursuant to a request from Astellas that CytomX nominate a Collaboration
Target in accordance with Section 3.1 (and, for the avoidance of doubt, only
with respect to the applicable terminated countries if the termination is
limited to certain countries) (a “Reversion Product”), within [***] days after
the effective date of such termination, [***]:

(a)To the extent that Astellas or its Affiliates holds any Regulatory Filings
and/or Marketing Approvals [***] the Reversion Products, at CytomX’s request
Astellas shall (and shall cause its Affiliates to) transfer any of their
respective rights, title and interests therein (to the extent permitted) to
CytomX or its designee at CytomX’s sole cost and expense.  At CytomX’s request
within such [***] day period, a copy of all material documents that relate to
the Reversion Products [***] to the extent Controlled by Astellas, and all of
Astellas’s and its Affiliates’ right, title and interest therein and thereto,
shall be provided to CytomX or its designee as promptly as reasonably
practicable thereafter (to the extent permitted), [***].  At CytomX’s election
within such [***] day period, Astellas shall transition to CytomX (or its
designee) the conduct of any ongoing clinical studies for which Astellas has
responsibility hereunder and in which patient dosing has commenced, to the
extent permitted by applicable Law and not reasonably expected by Astellas to
have a serious adverse effect on patient safety.

(b)At CytomX’s request within such [***] day period, should Astellas or its
Affiliates own or control any inventory of any Reversion Product suitable for
use or sale in the terminated portion of the Territory, Astellas shall notify
CytomX in writing and CytomX shall have the right (but not the obligation) to
purchase such Reversion Product from Astellas at a price equal to Astellas’s or
its Affiliate’s actual cost of procuring such Reversion Product.  

(c)At CytomX’s request within such [***] day period, Astellas shall assign (or,
if applicable, cause its Affiliate to assign) to CytomX all of Astellas’s (and
such Affiliates’) right, title and interest in and to any trademark or internet
domain name that relates solely to the Reversion Products in the applicable
terminated Territory and used by Astellas or any of its Affiliates solely in the
Exploitation of the Reversion Products prior to such termination of this
Agreement.  

(d)For the avoidance of doubt, none of Section 13.5(a), (b) or (c) shall include
the transfer or assignment of any Reversion Technology.

54



 

 



 

--------------------------------------------------------------------------------

 

(e)At CytomX’s request within such [***] day period, upon the effectiveness of
such termination, [***] (i) Astellas would [***] and (ii) continue to supply (to
the extent Manufacturing has begun for such terminated Product) from Astellas,
its Affiliate(s) or their applicable third party manufacturers (it being
understood and agreed that, to the extent of third party manufacturers,
[***].  The payment terms of such agreement shall [***].    

(f)The Parties will use Commercially Reasonable Efforts to complete all transfer
and transition activities required in this Section 13.5 as promptly as
practicable following the effective date of such termination.  If the Parties
are unable to agree on the terms of the agreement referenced in Section 13.5(e)
within [***] days, then the Parties shall submit such disagreement for
resolution to the dispute resolution requirements of Section 14.5.1.  If the
Parties are not able to then finalize the terms pursuant to Section 14.5.1,
[***].

(g)All transfers of materials, documents, inventory, information or agreements
hereunder, and the reasonable expenses of transferring such materials,
documents, inventory, information and agreements, and of otherwise complying
with this Section 13.5 (other than a breach by Astellas of this Section 13.5),
shall be [***].  Notwithstanding anything to the contrary in this Agreement,
[***].

Section 13.6   Remedies. Except as otherwise expressly provided herein, any
termination in accordance with the provisions hereof shall not limit remedies
that may otherwise be available in law or equity.

Section 13.7   Survival.  In addition to the expiration or termination
consequences set forth in Section 13.4, Section 13.5, Section 13.6 and this
Section 13.7, the following provisions will survive termination or expiration of
this Agreement: Article 1, Article 10, Article 11 and Article 14, Section 4.1
(with respect to the license grants to Astellas that expressly survive such
termination or expiration in accordance with Section 13.4), Section 6.7.5 (with
respect to Commercialization activities performed before the effective date of
such expiration or termination or during the Commercialization Wind-Down
Period), Section 7.3 (with respect to costs incurred or sales made before the
effective date of such expiration or termination or during the Commercialization
Wind-Down Period), Section 7.4 (in the case of a termination pursuant to Section
13.2, with respect to a milestone reached prior to the date of the notice of
termination by CytomX, and in the case of any other termination or expiration,
with respect to a milestone reached prior to the effective date of such
expiration or termination or during the Commercialization Wind-Down Period),
Section 7.5 (with respect to sales made before the effective date of such
expiration or termination or during the Commercialization Wind-Down Period),
Section 7.6 through Section 7.11 inclusive (with respect to periods with sales
of Products made before the effective date of such expiration or termination or
during the Commercialization Wind-Down Period), Section 8.1, Section 8.4 through
Section 8.9 (with respect to any action initiated prior to the effective date of
such expiration or termination or during the Commercialization Wind-Down
Period), Section 9.6, Section 12.1, Section 12.3, Section 12.4 (with respect to
any paper or presentation proposed, or any paper or presentation including data
or results of clinical studies conducted, prior to the effective date of such
expiration or termination), Section 12.5, Section 12.6 (solely the first
sentence) and Section 2.1 of Exhibit C (with respect to sales made before the
effective date of such expiration or termination or during the Commercialization
Wind-Down Period).  Termination or expiration of this Agreement are neither
Party’s exclusive remedy and will not relieve the Parties of any liability or
obligation which accrued hereunder prior to the effective date of such
termination or expiration nor preclude either Party from pursuing all rights and
remedies it may have hereunder or at law or in equity with respect to any breach
of this Agreement nor prejudice either Party’s right to obtain performance of
any obligation.  All other rights and obligations will terminate upon
termination or expiration of this Agreement.

55



 

 



 

--------------------------------------------------------------------------------

 

Article 14.  MISCELLANEOUS

Section 14.1 Entire Agreement; Amendment.  This Agreement and all Exhibits
attached hereto or thereto, constitute the entire agreement between the Parties
as to the subject matter hereof (and all references to this Agreement shall be
deemed to include the Exhibits hereto).  All prior and contemporaneous
negotiations, representations, warranties, agreements, statements, promises and
understandings with respect to the subject matter of this Agreement, including
the Confidential Disclosure Agreements, are hereby superseded and merged into,
extinguished by and completely expressed by this Agreement.  Neither of the
Parties shall be bound by or charged with any written or oral agreements,
representations, warranties, statements, promises or understandings not
specifically set forth in this Agreement.  No amendment, supplement or other
modification to any provision of this Agreement shall be binding unless in
writing and signed by Astellas and CytomX.

Section 14.2 Section 365(n) of the Bankruptcy Code.  All rights and licenses
granted under or pursuant to any section of this Agreement are, and shall
otherwise be deemed to be, for purposes of Section 365(n) of the U.S. Bankruptcy
Code, licenses of rights to “intellectual property” as defined under Section
101(35A) of the U.S. Bankruptcy Code to the extent permitted thereunder. The
Parties shall retain and may fully exercise all of their respective rights and
elections under the U.S. Bankruptcy Code. Upon the bankruptcy of any Party, the
non-bankrupt Party shall further be entitled to a complete duplicate of (or
complete access to, as appropriate) any such intellectual property, and such, if
not already in its possession, shall be promptly delivered to the non-bankrupt
Party, unless the bankrupt Party elects to continue, and continues, to perform
all of its obligations under this Agreement. All rights granted to either Party
under this Agreement shall be deemed to exist immediately before the occurrence
of any bankruptcy case in which the other Party is the debtor.

Section 14.3 Independent Contractors.  The relationship between Astellas and
CytomX created by this Agreement is solely that of independent
contractors.  This Agreement does not create any agency, distributorship,
employee-employer, partnership, joint venture or similar business relationship
between the Parties, including for all tax purposes.  No such Party is a legal
representative of the other Party, and no such Party can assume or create any
obligation, representation, warranty or guarantee, express or implied, on behalf
of the other Party for any purpose whatsoever.  Each such Party shall use its
own discretion and shall have complete and authoritative control over its
employees and the details of performing its obligations under this Agreement.

Section 14.4 Governing Law; Jurisdiction.  This Agreement and its effect are
subject to and shall be construed and enforced in accordance with the law of the
State of New York, without regard to its conflicts of laws, except as to any
issue which depends upon the validity, scope or enforceability of any Patent
Right, which issue shall be determined in accordance with the laws of the
country in which such patent was issued.  Except to the extent otherwise set
forth in Section 14.5, each of the Parties hereby irrevocably and
unconditionally (a) consents to submit to the exclusive jurisdiction of the
courts of the State of New York located in the City of New York for any matter
arising out of or relating to this Agreement and the transactions contemplated
hereby, and agrees not to commence any litigation relating thereto except in
such courts, (b) waives any objection to the laying of venue of any matter
arising out of this Agreement or the transactions contemplated hereby in the
courts of the State of New York located in the City of New York, and (c) waives
and agrees not to plead or claim in any such court that any such matter brought
in any such court has been brought in an inconvenient forum.  The Parties agree
that a final judgment in any such matter shall be conclusive and may be enforced
in other jurisdictions by suits on the

56



 

 



 

--------------------------------------------------------------------------------

 

judgment or in any other manner provided by law.  Any proceeding brought by
either Party under this Agreement shall be exclusively conducted in the English
language.

Section 14.5 Dispute Resolution.

14.5.1Disputes; Resolution by Executive Officers.  The Parties recognize that
disputes as to certain matters may from time to time arise during the Term that
relate to decisions to be made by the Parties herein or to the Parties’
respective rights and/or obligations hereunder. It is the desire of the Parties
to establish procedures to facilitate the resolution of disputes arising under
this Agreement in an expedient manner by mutual cooperation and without resort
to arbitration or litigation. To accomplish this objective, the Parties agree to
follow the procedures set forth in this Section 14.5 if and when a dispute
arises under this Agreement, subject to Section 2.1.5 and Section
14.5.3.  Accordingly, any disputes, controversies or claims that may arise
between the Parties out of or in relation to or in connection with this
Agreement shall be promptly presented to the Alliance Managers for
resolution.  If the Alliance Managers are unable to resolve such dispute within
[***] Business Days after a matter has been presented to them, then upon the
request of either Party by written notice, the Parties agree to meet and discuss
in good faith a possible resolution thereof, which good faith efforts shall
include at least one in-person meeting between the Executive Officers of each
Party within [***] Business Days after receipt by the other Party of such
written notice. If any such matter, other than a matter within the final
decision-making authority of Astellas, is not resolved within [***] Business
Days following presentation to the Executive Officers, then either Party may
invoke the provisions of Section 14.5.2.  

14.5.2Arbitration.  Any dispute that is not resolved pursuant to Section 14.5.1,
shall be settled by binding arbitration to be conducted as set forth in this
Section 14.5.2.  

(a)Either Party, following the end of the [***] Business Day period referenced
in Section 14.5.1, may refer such issue to arbitration by submitting a written
notice of such request to the other Party. In any proceeding under this Section
14.5.2, there shall be one (1) arbitrator chosen upon mutual agreement of the
Parties. If the Parties do not agree upon a single arbitrator within [***] days
after delivery of such notice, each Party will nominate one arbitrator in
accordance with the then current rules of the Judicial Arbitration and Mediation
Services (“JAMS”). The two (2) arbitrators so nominated will nominate a third
arbitrator to serve as the single arbitrator of the dispute, such nomination to
be made within [***] days after the selection of the second arbitrator. The
arbitrator shall be neutral and independent of both Parties and all of their
respective Affiliates, shall have significant experience and expertise in
licensing and partnering agreements in the pharmaceutical and biotechnology
industries, shall have appropriate experience with respect to the matter(s) to
be arbitrated, and shall have some experience in mediating or arbitrating issues
relating to such agreements. In the case of any dispute involving Section 6.3
(Diligence), including an alleged failure to use Commercially Reasonable
Efforts, the arbitrator shall in addition be an individual with experience and
expertise in the worldwide development and commercialization of pharmaceuticals
and the business, legal and scientific considerations related thereto. In the
case of a dispute involving a scientific or accounting matter or determination,
an expert having applicable expertise and experience will be selected by the
Parties to assist the arbitrator in such scientific or accounting matter or
determination (and the arbitrator will select such expert if the Parties cannot
agree on such expert within [***] days following the selection of the
arbitrator). The governing law in Section 14.4 shall govern such proceedings. No
individual will be appointed to arbitrate a dispute pursuant to this Agreement
unless he or she agrees in writing to be bound by the provisions of this Section
14.5.2. The

57



 

 



 

--------------------------------------------------------------------------------

 

place of arbitration will be New York, New York, United States unless otherwise
agreed to by the Parties, and the arbitration shall be conducted in English.

(b)The arbitrator shall set a date for a hearing that shall be held no later
than [***] days following his or her appointment as the arbitrator. The Parties
shall have the right to be represented by counsel. Except as provided herein,
the arbitration shall be governed by the Comprehensive Arbitration Rules of JAMS
applicable at the time of the notice of arbitration pursuant to Section
14.5.2(a), including the right of each Party to undertake document requests and
up to [***] depositions.

(c)The arbitrator shall use his or her best efforts to rule on each disputed
issue within [***] days after completion of the hearing described in Section
14.5.2(b). The determination of the arbitrator as to the resolution of any
dispute shall be binding and conclusive upon the Parties. All rulings of the
arbitrator shall be in writing and shall be delivered to the Parties as soon as
is reasonably possible. Nothing contained herein shall be construed to permit
the arbitrator to award punitive, exemplary or any similar damages. The
arbitrator shall render a “reasoned decision” within the meaning of the
Commercial Arbitration Rules, which shall include findings of fact and
conclusions of law. Any arbitration award may be entered in and enforced by a
court in accordance with Section 14.5.2(d).

(d)Any award to be paid by one Party to the other Party as determined by the
arbitrator as set forth above under Section 14.5.2 shall be promptly paid in
Dollars free of any tax, deduction or offset; and any costs, fees or taxes
incident to enforcing the award shall, to the maximum extent permitted by law,
be charged against the Party resisting enforcement. Each Party agrees to abide
by the award rendered in any arbitration conducted pursuant to this Section
14.5, and agrees that, subject to the Federal Arbitration Act, judgment may be
entered upon the final award in a court of competent jurisdiction and that other
courts may award full faith and credit to such judgment in order to enforce such
award. With respect to money damages, nothing contained herein shall be
construed to permit the arbitrator or any court or any other forum to award
punitive or exemplary damages. By entering into this agreement to arbitrate, the
Parties expressly waive any claim for punitive or exemplary damages. The only
damages recoverable under this Agreement are compensatory damages.

(e)Each Party shall bear its own legal fees in connection with any arbitration
procedure. The arbitrator may in his or her discretion assess the arbitrator’s
cost, fees and expenses (and those of any expert hired by the arbitrator)
against the Party losing the arbitration.

14.5.3Injunctive Relief.  Nothing in this Section 14.5 will preclude either
Party from seeking equitable relief or interim or provisional relief from a
court of competent jurisdiction, including a temporary restraining order,
preliminary injunction or other interim equitable relief, concerning a dispute
either prior to or during any arbitration if necessary to protect the interests
of such Party or to preserve the status quo pending the arbitration proceeding.
Each Party further acknowledges and agrees that the restrictions set forth in
Section 2.4, Article 4, Article 8 and Article 12 are reasonable and necessary to
protect the legitimate interests of the other Party and that such other Party
would not have entered into this Agreement in the absence of such restrictions,
and that any breach or threatened breach of any provision of such Section or
Article may result in irreparable injury to such other Party for which there
will be no adequate remedy at law. In the event of a breach or threatened breach
of any provision of such Section or Articles, the non-breaching Party shall be
authorized and entitled to seek from any court of competent jurisdiction
injunctive relief, whether preliminary or permanent, specific performance, and
an equitable accounting of all earnings, profits, and other benefits arising
from such breach, which rights

58



 

 



 

--------------------------------------------------------------------------------

 

shall be cumulative and in addition to any other rights or remedies to which
such non-breaching Party may be entitled in law or equity. Both Parties agree to
waive any requirement that the other (a) post a bond or other security as a
condition for obtaining any such relief, and (b) show irreparable harm,
balancing of harms, consideration of the public interest, or inadequacy of
monetary damages as a remedy. For the avoidance of doubt, nothing in this
Section 14.5.3 shall otherwise limit either Party’s opportunity to cure a
material breach as permitted in accordance with Article 13.

14.5.4Confidentiality. The arbitration proceedings shall be confidential and the
arbitrator shall issue appropriate protective orders to safeguard each Party’s
Confidential Information. Except as required by applicable Law, no Party shall
make (or instruct the arbitrator to make) any public announcement with respect
to the proceedings or decision of the arbitrator without prior written consent
of the other Party. The existence of any dispute submitted to arbitration, and
any award, shall be kept in confidence by the Parties and the arbitrator, except
as required in connection with the enforcement of such award or as otherwise
required by applicable Law. Notwithstanding the foregoing, each Party shall have
the right to disclose information regarding the arbitration proceedings to the
same extent as it may disclose Confidential Information of the other Party under
Article 12.

14.5.5Survival.  Any duty to arbitrate under this Agreement shall remain in
effect and be enforceable after termination of this Agreement for any reason.

14.5.6Patent and Trademark Disputes.  Notwithstanding Section 14.5.2, and
without prejudice to CytomX’s rights pursuant to Section 13.2.4 or Astellas’s
rights pursuant to Section 13.3.4(b), any dispute, controversy or claim relating
to the inventorship, scope, validity, enforceability or infringement of any
Patents Covering, or the scope, validity, enforceability or infringement of any
trademark used in connection with, the manufacture, use, importation, offer for
sale or sale of Products shall be submitted to a court of competent jurisdiction
in the country in which such patent or trademark rights were granted or arose.

Section 14.6 Notice.  Any notice required or permitted to be given by this
Agreement shall be in writing, in English.  Any and all notices or other
communications or deliveries required or permitted to be provided hereunder
shall be in writing and shall be deemed given and effective if (a) delivered by
hand or by overnight courier with tracking capabilities, (b) mailed postage
prepaid by first class, registered, or certified mail, or (c) delivered by
facsimile followed by delivery via either of the methods set forth in clauses
(a) and (b) of this Section 14.6, in each case, addressed as set forth below
unless changed by notice so given:

If to CytomX:CytomX Therapeutics, Inc.

151 Oyster Point Blvd., Suite 400

South San Francisco, CA 94080 USA

Attn: [***]


with copies (which shall not constitute notice) to:

 

59



 

 



 

--------------------------------------------------------------------------------

 

CytomX Therapeutics, Inc.

151 Oyster Point Blvd., Suite 400

South San Francisco, CA 94080 USA

Attn: [***]


[***]

Latham & Watkins LLP

140 Scott Drive

Menlo Park, CA 94025 USA

 

 

If to Astellas:1Astellas Pharma Inc.

5-1, Nihonbashi-Honcho 2-chome, Chuo-ku

Tokyo 103-8411, Japan

Attn:  [***]


with copies (which shall not constitute notice) to:


Astellas US LLC

1 Astellas Way

Northbrook, IL 60062 USA

Attn:  [***]

 

and

 

Faegre Drinker Biddle & Reath LLP

311 South Wacker Drive, Suite 4300

Chicago, IL 60606 USA

Attn:  [***]

 

Any such notice shall be deemed given on the date received, except any notice
received after 5:00 p.m. (in the time zone of the receiving Party) on a Business
Day or received on a non-Business Day shall be deemed to have been received on
the next Business Day.  A Party may add, delete, or change the Person or address
to which notices should be sent at any time upon written notice delivered to the
Party’s notices in accordance with this Section 14.6.  

 

Section 14.7 Compliance With Law; Severability.  Nothing in this Agreement shall
be construed to require the commission of any act contrary to Law.  If any one
or more provisions of this Agreement is held to be invalid, illegal or
unenforceable, the affected provisions of this Agreement shall be curtailed and
limited only to the extent necessary to bring it within the applicable legal
requirements and the validity, legality and enforceability of the remaining
provisions of this Agreement shall not in any way be affected or impaired
thereby.

Section 14.8 Non-Use of Names.  Neither Party shall use the name, trademark,
logo, or physical likeness of the other Party or any of its respective officers,
directors or employees, or any adaptation of

 

1 

Astellas to confirm whether their notice information should be redacted.

60



 

 



 

--------------------------------------------------------------------------------

 

any of them, in any advertising, promotional or sales literature, without the
other Party’s prior written consent. Each Party shall require its Affiliates to
comply with the foregoing.  

Section 14.9 Successors and Assigns.  Neither this Agreement nor any of the
rights or obligations created herein may be assigned by either Party, in whole
or in part, without the prior written consent of the other Party, not to be
unreasonably withheld, conditioned or delayed, except that either Party shall be
free to assign this Agreement (a) to an Affiliate of such Party (for so long as
such Affiliate remains an Affiliate); provided that such Party shall remain
liable and responsible to the other Party for the performance and observance of
all such duties and obligations by such Affiliate, or (b) in connection with any
sale of all or substantially all of the assets of the Party that relate to this
Agreement to a Third Party, whether by merger, consolidation, divestiture,
restructure, sale of stock, sale of assets or otherwise (a  “Sale Transaction”;
such Third Party, a “Third Party Acquirer”); provided that the party to which
this Agreement is assigned expressly agrees in writing to assume and be bound by
all obligations of the assigning Party under this Agreement, and provided,
further, that if any such assignment by a paying Party would result in
withholding or other similar taxes becoming due on payments to a non-paying
Party under this Agreement (which withholding or other similar taxes would not
have been due if the assignment did not occur), then any such assignment will
require prior written consent absent an express agreement by the paying Party or
the assignee to pay or reimburse the non-paying Party for any increase in such
taxes resulting from such assignment that are not deductible or creditable by
the non-paying Party under applicable Law, such consent not to be unreasonably
withheld, conditioned or delayed.  A copy of such written agreement by such
assignee shall be provided to the non-assigning Party within [***] days of
execution of such written agreement.

Section 14.10 [***]

Section 14.11 Waivers.  A Party’s consent to or waiver, express or implied, of
any other Party’s breach of its obligations hereunder shall not be deemed to be
or construed as a consent to or waiver of any other breach of the same or any
other obligations of such breaching Party.  A Party’s failure to complain of any
act, or failure to act, by the other Party, to declare the other Party in
default, to insist upon the strict performance of any obligation or condition of
this Agreement or to exercise any right or remedy consequent upon a breach
thereof, no matter how long such failure continues, shall not constitute a
waiver by such Party of its rights hereunder, of any such breach, or of any
other obligation or condition.  A Party’s consent in any one instance shall not
limit or waive the necessity to obtain such Party’s consent in any future
instance and in any event no consent or waiver shall be effective for any
purpose hereunder unless such consent or waiver is in writing and signed by the
Party granting such consent or waiver.

Section 14.12   Performance by Affiliates.  Each Party may use one (1) or more
of its Affiliates to perform its obligations and duties hereunder and such
Affiliates are expressly granted certain rights herein; provided that each such
Affiliate shall be bound by the corresponding obligations of such Party and such
Party shall remain liable hereunder for the prompt payment and performance of
all of their respective obligations hereunder.

Section 14.13   Force Majeure. Each Party shall be excused from the performance
of its obligations (except payment obligations) under this Agreement to the
extent that such performance is prevented by Force Majeure (defined below) and
the nonperforming Party promptly provides notice of such prevention to the other
Party. Such excuse shall be continued so long as the condition constituting
Force Majeure continues. The Party affected by such Force Majeure also shall
notify the other Party of the anticipated duration of such Force Majeure, any
actions being taken to avoid or minimize its effect after such occurrence, and
shall take reasonable efforts to remove the condition constituting such Force

61



 

 



 

--------------------------------------------------------------------------------

 

Majeure. For purposes of this Agreement, “Force Majeure” shall mean conditions
beyond the control of the Parties, including acts of God, acts of terrorism,
voluntary or involuntary compliance with any Law of any Governmental Authority,
embargoes, insurrections, war, acts of war (whether war be declared or not),
shortages, epidemics, quarantines, labor strikes, lock-outs or other labor
disturbances (whether involving the workforce of the non-performing Party or of
any other Person), civil commotion, riots, failure or default of public
utilities or common carriers, destruction of production facilities or materials
by fire, earthquake, hurricane, storm, flood, or like catastrophe, or delays in
acting by any Governmental Authority (except to the extent such delay results
from the breach by the nonperforming Party or any of its Affiliates of any term
or condition of this Agreement). The suspension of performance shall be of no
greater scope and no longer duration than is necessary and the non-performing
Party shall use Commercially Reasonable Efforts to remedy its ability to
perform.  The Party not subject to such Force Majeure may terminate this
Agreement if such Force Majeure exists for [***] consecutive days in any 365-day
period pursuant to Section 13.2.1 or Section 13.3.1, as applicable, unless the
Party affected by such Force Majeure continues to use Commercially Reasonable
Efforts to remove such Force Majeure if it is reasonably expected that such
efforts would be capable of removing such Force Majeure.

Section 14.14   No Third Party Beneficiaries.  Nothing in this Agreement shall
be construed as giving any Person, other than the Parties and their successors
and permitted assigns, any right, remedy or claim under or in respect of this
Agreement or any provision hereof, except for the provisions of Article 10 (with
respect to which the persons to which Article 10 applies shall be Third Party
beneficiaries for Article 10 only in accordance with the terms and conditions of
Article 10).

Section 14.15   Headings; Exhibits; Appendices.  Article and Section headings
used herein are for convenient reference only, and are not a part of this
Agreement, and in no way define, describe, extend, or limit the scope or intent
of this Agreement or the intent of any provision contained in this Agreement.
All Exhibits are incorporated herein by this reference.

Section 14.16   Interpretation.  Except where the context otherwise requires,
wherever used, the singular shall include the plural, the plural the singular,
and the use of any gender shall be applicable to all genders and the word “or”
is used in the inclusive sense (and/or).  The term “including,” “include,” or
“includes” as used herein means including, without limiting the generality of
any description preceding such term. The word “will” shall be construed to have
the same meaning and effect as the word “shall”.  The words “herein”, “hereof”
and “hereunder” and words of similar import will be construed to refer to this
Agreement in its entirety and not to any particular provision hereof. The
language in all parts of this Agreement shall be deemed to be the language
mutually chosen by the Parties. Whenever this Agreement refers to a number of
days, unless otherwise specified, such number refers to calendar days. The
Parties and their counsel have cooperated in the drafting and preparation of
this Agreement, and this Agreement therefore shall not be construed against any
Party by virtue of its role as the drafter thereof.

Section 14.17   Counterparts Electronic or Facsimile Signatures.  This Agreement
may be executed in any number of counterparts, each of which shall be an
original, but all of which together shall constitute one instrument.  This
Agreement may be executed and delivered electronically or by facsimile and upon
such delivery such electronic or facsimile signature will be deemed to have the
same effect as if the original signature had been delivered to the other Party.

 

[Signature page follows]

 

62



 

 



 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.

 

 

CYTOMX THERAPEUTICS INC.

 

 

By: /s/ Sean A. McCarthy

Name: Sean A. McCarthy, D. Phil.

Title:  President, Chief Executive Officer & Chairman of the Board of Directors



 

 

ASTELLAS PHARMA INC.

 

 

By: /s/ Kenji Yasukawa

Name: Kenji Yasukawa, Ph.D.

Title: President & Chief Executive Officer



 

 

 

 

 

 

 

 

 

[Signature Page to Collaboration and License Agreement]



 

 



 

--------------------------------------------------------------------------------

 

 

Exhibit A-1

CytomX Patents

[***]

 

 

 

 

 

 

 



 

 



 

--------------------------------------------------------------------------------

 

 

Exhibit A-2

Tools

[***]

 

 

 

 

 

 

 



 

 



 

--------------------------------------------------------------------------------

 

 

Exhibit B

 

Initial Preclinical Research Plan

[***]

 

 

 

 



 

 



 

--------------------------------------------------------------------------------

 

 

Exhibit C

 

U.S. Profit Share

 

1.

Defined Terms

1.1

“Clinical Supply Costs” means, [***].

1.2

“Commercialize” means [***].

1.3

“Commercialization Costs” means, [***].

1.4

“Commercialization FTE Rate” means (i) for the period commencing on the
Effective Date and ending on December 31, 2020, [***] per FTE per year (and
Astellas hereby confirms that such amount is consistent with the current rate
applicable to its other similar commercial products), and (ii) for each Calendar
Year thereafter, [***].  For clarity, the same Commercialization FTE Rate shall
apply with respect to each of the Parties.

1.5

“Cost Share Product Costs” means, [***].

1.6

“Costs” means [***].

1.7

“Deferral Payment Commencement Date” means, [***].

1.8

“Detail” or “Detailing” means, with respect to a Co-Co Product, the face-to-face
communication, in an individual or group practice setting, including a hospital
setting, (or other method of individual contact if mutually agreed by the
Parties) of product information by a Sales Representative to one or more health
care professionals licensed or authorized to prescribe drugs, during which
information regarding a Co-Co Product is communicated in a manner consistent
with applicable Law and industry standards as either the leading product (i.e.,
“first position”), second product (i.e., “second position”) or third product
(i.e., “third position”).  For the avoidance of doubt, discussions at
conventions, exhibit booths, or other scientific meetings or a reminder or
sample drop shall not constitute “Details” or “Detailing”.

1.9

“Develop” or “Development” means [***].  

1.10

“Development Costs” means, [***].  

1.11

“Development FTE Costs” means, [***].

1.12

“FTE” means a full-time equivalent person (i.e., one fully-dedicated or multiple
partially-dedicated employees aggregating to one full-time employee employed or
contracted by CytomX or Astellas (or Affiliate thereof), as applicable, based
upon a total of [***] hours per year undertaken in connection with the conduct
of Preclinical Research, Development, or Commercialization in accordance with
the applicable Preclinical Research Plan, Development Plan, Commercialization,
Manufacturing, or other activities, including Medical Affairs Activities,
consistent with the Collaboration and License Agreement.  Overtime, and work on
weekends, holidays and the like shall not be counted with any multiplier (e.g.,
time-and-a-half or double time) toward the number of hours that are used to
calculate the FTE contribution.  

1.13

“[***] Costs” means:  [***].



 

 



 

 

--------------------------------------------------------------------------------

 

 

1.14

“Manufacturing” or “Manufacture” means [***].  

1.15

“Manufacturing Costs” means, [***].  

1.16

“Medical Affairs Activities” means [***].  

1.17

“Medical Affairs Activities Costs” means, [***].  

1.18

“Medical Liaison” means those health care professionals employed or engaged by
Astellas or any of its Affiliates (or their designees) with appropriate health
care experience to engage in in-depth dialogues with physicians regarding
medical issues associated with a Cost Share Product, and are not Sales
Representatives or otherwise engaged in direct selling or promotion of a Cost
Share Product.

1.19

“Out-of-Pocket Development Expenses” means, [***].

1.20

“Profit” means, [***].

1.21

“R&D FTE Rate” means (i) for the period commencing on the Effective Date and
ending on December 31, 2020, [***] and (ii) for each Calendar Year thereafter,
[***].

1.22

“Sales Representative” means a pharmaceutical sales representative who is
trained with respect to any of the Co-Co Products, including its labeling and
promotional materials, engaged or employed by a Party or its Affiliates to
conduct Detailing with respect to such Co-Co Product in accordance with the
terms of the Collaboration and License Agreement or the Commercialization
Agreement.

1.23

“Sublicensing Revenues” means [***].

2.

U.S. Profit Share in accordance with Section 7.3 OF THE COLLABORATION AND
LICENSE AGREEMENT.

2.1

Allocation of Profit. Subject to Section 2.3 of this Exhibit C, Astellas shall
account for Cost Share Product Costs and Development Costs in accordance with
its accounting standards.  Astellas shall be entitled to share in [***] of the
Profit and CytomX shall be entitled to share in [***] of the Profit in any
Calendar Quarter for which a Profit exists.  For the avoidance of doubt, in the
event CytomX exercises the Cost Share Option with respect to a Product, the
provisions of this Exhibit C shall apply to Net Sales of such Product in the
U.S. in lieu of the royalty provision in Section 7.5.3 of the Collaboration and
License Agreement, which for clarity shall still apply to Net Sales of such
Product in the Territory other than the U.S.

2.2

Allocation of Costs.

 

2.2.1

Development Costs.  Subject to Section 2.3 of this Exhibit C, Astellas shall pay
[***] of Development Costs and CytomX shall pay [***] of Development
Costs.  Astellas shall have the right to invoice CytomX for its [***] allocation
of Development Costs on a Calendar Quarter basis, and CytomX shall pay such
amounts [***] days after receipt of such invoice.  Notwithstanding anything to
the contrary in the foregoing, with respect to any clinical trial that includes
[***] CytomX will be responsible for [***] of Development Costs for such
clinical trial.

 

2.2.2

Cost Share Product Costs.  Astellas shall be responsible for all Cost Share
Product Costs incurred by either Party or its respective Affiliates with respect
to each Cost

 

2



 

 



--------------------------------------------------------------------------------

 

 

 

Share Product (but only to the extent of costs incurred by or on behalf of
CytomX if CytomX or its Affiliates has incurred such costs for activities CytomX
is responsible for as set forth in (and subject to the budget with respect to)
the applicable Commercialization Plan or in the Commercialization Agreement or
this Agreement.  For clarity, any Cost Share Product Costs of CytomX reimbursed
by Astellas hereunder shall be included as a deduction in the calculation of
Profit pursuant to Section 1.19 and Section 2.1 of this Exhibit C.  CytomX shall
invoice Astellas for any Cost Share Product Costs reimbursable to CytomX not
later than [***] days after the end of the Calendar Quarter in which such Cost
Share Product Costs were incurred in order to allow Astellas to properly match
such Cost Share Product Costs to that Calendar Quarter’s Profit, and Astellas
shall pay such reimbursable amounts within [***] days after receipt of such
invoice.  

2.3

[***]

2.4

Reports and Payments. From and after the effective date of the exercise by
CytomX of the Cost Share Option with respect to a Product, within [***] days
after the end of each Calendar Quarter, Astellas shall provide CytomX with a
report specifying in reasonable detail Net Sales of such Product in the U.S., as
well as Development Costs and Cost Share Product Costs incurred by or on behalf
of Astellas or any of its Affiliates, in such Calendar Quarter with respect to
such Product.  Such report will include an allocation of the Development Costs
and Cost Share Product Costs between the Parties in accordance with Sections 2.1
and 2.2 of this Exhibit C and the calculation of Profit in accordance with
Section 2.1 of this Exhibit C, and the amount payable by the applicable Party to
the other Party in order to achieve the cost allocations and Profit-sharing
contemplated by such Sections (after giving effect to Section 2.3 of this
Exhibit C, if applicable).  Based on such report, the Party to whom a payment is
owed in order to achieve such cost allocations and Profit-sharing shall issue an
invoice to the other Party for the appropriate amount in accordance with Section
7.6 of the Collaboration and License Agreement, and the owing Party shall make
the applicable payment within [***] days after receiving such invoice in
accordance with Section 7.7 of the Collaboration and License Agreement.

2.5

Tax Matters. For the avoidance of doubt, each Party shall be responsible for all
income taxes imposed on such Party’s share of the Profit.

 

 

 

3



 

 



--------------------------------------------------------------------------------

 

 

Exhibit D

Principal Terms of Commercialization Agreement

[***]



 

 



 

 

--------------------------------------------------------------------------------

 

 

Exhibit E

Form of Press Release

 

 



 

 



 

--------------------------------------------------------------------------------

 

 

Exhibit F

Permitted Subcontractors

[***]



 

 



 